UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21449 Nuveen Municipal High Income Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage and Other Information 11 Common Share Dividend and Share Price Information 15 Performance Overviews 17 Shareholder Meeting Report 23 Report of Independent Registered Public Accounting Firm 27 Portfolios of Investments 28 Statement of Assets and Liabilities 99 Statement of Operations Statement of Changes in Net Assets Statement of Cash Flows Financial Highlights Notes to Financial Statements Annual Investment Management Agreement Approval Process Board Members and Officers Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, These are perplexing times for investors. The global economy continues to struggle. The solutions being implemented in the eurozone to deal with the debt crises of many of its member countries are not yet seen as sufficient by the financial markets. The political paralysis in the U.S. has prevented the compromises necessary to deal with the fiscal imbalance and government spending priorities. The efforts by individual consumers, governments and financial institutions to reduce their debts are increasing savings but reducing demand for the goods and services that drive employment. These developments are undermining the rebuilding of confidence by consumers, corporations and investors that is so essential to a resumption of economic growth. Although it is painfully slow, progress is being made. In Europe, the turnover of a number of national governments reflects the realization by politicians and voters alike that leaders who practiced business as usual had to be replaced by leaders willing to face problems and accept the hard choices needed to resolve them. The recent coordinated efforts by central banks in the U.S. and Europe to provide liquidity to the largest European banks indicates that these monetary authorities are committed to facilitating a recovery in the European banking sector. In the U.S., the failure of the congressionally appointed Debt Reduction Committee was a blow to those who hoped for a bipartisan effort to finally begin addressing the looming fiscal crisis. Nevertheless, Congress and the administration cannot ignore the issue for long. The Bush era tax cuts are scheduled to expire on December 31, 2012, and six months later the $1.2 trillion of mandatory across-the-board spending cuts under the Budget Control Act of 2011 begin to go into effect. Any legislative modification would require bipartisan support and the prospects for a bipartisan solution are unclear. The impact of these two developments would be a mixed blessing: a meaningful reduction in the annual budget deficit at the cost of slowing the economic recovery. It is in these particularly volatile markets that professional investment management is most important. Skillful investment teams who have experienced challenging markets and remain committed to their investment disciplines are critical to the success of an investor’s long-term objectives. In fact, many long-term investment track records are built during challenging markets when managers are able to protect investors against these economic crosscurrents. Experienced investment teams know that volatile markets put a premium on companies and investment ideas that will weather the short-term volatility and that compelling values and opportunities are opened up when markets overreact to negative developments. By maintaining appropriate time horizons, diversification and relying on practiced investment teams, we believe that investors can achieve their long-term investment objectives. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board December 21, 2011 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Investment Quality Municipal Fund, Inc. (NQM) Nuveen Select Quality Municipal Fund, Inc. (NQS) Nuveen Quality Income Municipal Fund, Inc. (NQU) Nuveen Premier Municipal Income Fund, Inc. (NPF) Nuveen Municipal High Income Opportunity Fund (NMZ) Nuveen Municipal High Income Opportunity Fund 2 (NMD) Portfolio managers Chris Drahn, Tom Spalding, Daniel Close and John Miller review U.S. economic and municipal market conditions, key investment strategies, and the twelvemonth performance of these six national Funds. Chris, who has 31 years of financial industry experience, assumed portfolio management responsibility for NQM in January 2011. A 34-year veteran of Nuveen, Tom has managed NQS and NQU since 2003. Dan, who joined Nuveen in 2000, assumed portfolio management responsibility for NPF in January 2011. John, who has 16 years of municipal market experience, has managed NMZ since its inception in 2003 and has been involved in the management of NMD since its inception in 2007. He assumed full portfolio management responsibility for NMD in December 2010. What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended October 31, 2011? During this period, the U.S. economy’s recovery from recession remained slow. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by continuing to hold the benchmark fed funds rate at the record low level of zero to 0.25% that it had established in December 2008. At its November 2011 meeting (shortly after the end of this reporting period), the central bank reaffirmed its opinion that economic conditions would likely warrant keeping this rate at “exceptionally low levels” at least through mid-2013. The Fed also said that it would continue its program to extend the average maturity of its U.S. Treasury holdings by purchasing $400 billion of these securities with maturities of six to thirty years and selling an equal amount of U.S. Treasury securities with maturities of three years or less. The goals of this program, which the Fed expects to complete by the end of June 2012, are to lower longer-term interest rates, support a stronger economic recovery, and help ensure that inflation remains at levels consistent with the Fed’s mandates of maximum employment and price stability. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investor Services, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Investments 5 Reports on the progress of the nation’s economic recovery fluctuated between promising and worrisome. In the third quarter of 2011, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 2.0%, the best growth number since the fourth quarter of 2010 and the ninth consecutive quarter of positive growth. The Consumer Price Index (CPI) rose 3.5% year-over-year as of October 2011, while the core CPI (which excludes food and energy) increased 2.1%, edging just above the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Unemployment remained high, as October 2011 marked the seventh straight month with a national jobless number of 9.0% or higher. However, after the reporting period came to a close, the U.S.unemployment rate fell to 8.6% in November, 2011. While the dip was a step in the right direction, it was partly due to a number of individuals dropping out of the hunt for work. The housing market also continued to be a major weak spot. For the twelve months ended September 2011 (the most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s/Case-Shiller Index lost 3.6% over the preceding twelve months, with 18 of the 20 major metropolitan areas reporting losses. In addition, the U.S. economic picture continued to be clouded by concerns about the European debt crisis and efforts to reduce the federal deficit, which led to S&P’s downgrade of U.S. Treasury debt from AAA to AA+ in August 2011. Municipal bond prices ended this report generally unchanged versus the beginning of this reporting period, masking a sell-off that commenced in the fourth quarter of 2010 as the result of investor concerns about inflation, the federal deficit, and its impact on demand for U.S. Treasuries. Adding to this situation was media coverage of the strained finances of many state and local governments, which failed to differentiate between gaps in these governments’ operating budgets and their ability to meet their debt service obligations. As a result, money flowed out of municipal mutual funds, yields rose and valuations declined. During the second part of this reporting period (i.e., May-October 2011), municipal bond prices generally rallied as yields declined across the municipal curve. The decline in yields was due in part to the continued depressed level of municipal bond issuance. Tax-exempt volume, which had been limited in 2010 by issuers’ extensive use of taxable Build America Bonds (BABs), continued to drift lower in 2011. Even though BABs were no longer an option for issuers (the BAB program expired at the end of 2010), some borrowers had accelerated issuance into 2010 in order to take advantage of the program’s favorable terms before its termination, fulfilling their capital program borrowing needs well into 2012. This reduced the need for many borrowers to come to market with new issues during this period. Over the twelve months ended October 31, 2011, municipal bond issuance nationwide totaled $320.2 billion, a decrease of 23% compared with the issuance of the twelve-month period ended October 31, 2010. Despite municipal bond issuance being down, demand for municipal bonds remained very strong for the majority of this period. 6 Nuveen Investments What key strategies were used to manage these Funds during this reporting period? In an environment characterized by tighter municipal supply and relatively lower yields, we continued to take a bottom-up approach to discovering sectors and individual credits that we believe were undervalued and that had the potential to perform well over the long term. During this period, NQM, NQS, NQU and NPF found value in several sectors, including health care, where we added to our holdings at attractive prices; essential services such as water and sewer bonds; and tax-supported credits. In NQM, these tax-supported bonds included local school districts in California, Illinois and Kansas, while NPF purchased some higher-quality general obligation bonds as well as an issue backed by motor fuel taxes. NPF also found value in a tax increment financing district bond and credits issued for gas pre-payment contracts. In addition, NQS and NQU purchased selected transportation bonds—primarily for airlines, airports and tollroads—and took advantage of attractive valuation levels to add some tobacco credits. In general, these four Funds focused on purchasing lower-rated bonds with longer maturities in order to capitalize on opportunities to add more attractive yields at the longer end of the municipal yield curve. The purchase of longer bonds also helped maintain the Funds’ duration (price sensitivity to interest rate movements) and yield curve positioning. In NMZ and NMD, our primary emphasis continued to be on our long-term strategy of adding value to the Funds’ portfolios on a credit-by-credit basis. We viewed the market reversal of the first part of this period as an excellent opportunity to take advantage of inefficiencies in the marketplace, purchasing individual credits that we believed offered stability and appreciation potential at exceptionally attractive and compelling prices and yields, especially in relation to their underlying credit quality. We also looked for bonds that would add diversification to our portfolios in sectors such as transportation, education and redevelopment agency (RDA) bonds, which fund programs to improve deteriorated, blighted and economically depressed areas in California. Some examples of our purchases in these sectors during this period included bonds issued for Florida’s Mid-Bay Bridge Authority in NMZ; the North Texas Expressway in NMD; Summit Academy, a charter school in Utah, in NMZ; Roycemore, a private school in Illinois, in NMD; and March Air Force Base Redevelopment Project in California in both Funds. Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds and sinking fund payments, which we worked to redeploy to keep the Funds fully invested. NQM also sold bonds with short maturities or short call dates as well as some holdings of industrial development revenue bonds, which occasionally garnered strong interest during the year from crossover buyers familiar with the underlying credits. In NMZ, we sold selected tobacco bonds with longer maturities and some health care credits, where we reinvested the sale proceeds into other sectors. In most of the other Funds, active selling was relatively minimal, as the Nuveen Investments 7 bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of October 31, 2011, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. During this period, NPF took advantage of opportunities to reduce its leverage exposure by unwinding some of its inverse floater positions. In addition, NMZ and NMD continued to invest in other types of derivative instruments, such as forward interest rate swaps and futures, as part of a long-term strategy designed to moderate interest rate risk and shorten portfolio duration, respectively. The forward interest rate swaps remained in place at period end. How did the Funds perform? Individual results for these Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 10/31/11 Fund 1-Year 5-Year 10-Year NQM % % % NQS % % % NQU % % % NPF % % % Standard & Poor’s (S&P) National Municipal Bond Index* % % % Lipper General and Insured Leveraged Municipal Debt Funds Classification Average* % % % NMZ % % N/A NMD % N/A N/A Standard & Poor’s (S&P) High-Yield Municipal Bond Index* % % % Lipper High-Yield Municipal Debt Funds Classification Average* % % % For the twelve months ended October 31, 2011, the total returns on common share net asset value (NAV) for NQM, NQS, NQU and NPF exceeded the return for the Standard & Poor’s (S&P) National Municipal Bond Index. NQM and NQS outperformed the Lipper General and Insured Leveraged Municipal Debt Funds Classification Average, NPF performed in line with the Lipper peer group and NQU lagged this Lipper average. For this same period, NMZ and NMD underperformed the return for the Standard & Poor’s (S&P) High-Yield Municipal Bond Index. NMZ outperformed the Lipper High-Yield Municipal Debt Funds Classification Average, while NMD trailed this Lipper average. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. * Refer to Glossary of Terms Used in this Report for definitions. 8 Nuveen Investments Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, the use of derivatives, credit exposure, and sector allocation. In addition, the use of structural leverage was an important factor affecting the Funds’ performance over this period. The impact of structural leverage is discussed in more detail later in this report. During this period, municipal bonds with intermediate and longer maturities tended to outperform the short maturity categories, with credits having maturities of seven years and longer generally outpacing the market. In general during this period, the greater a Fund’s exposure to the outperforming intermediate and longer parts of the curve, the greater the positive impact on the Fund’s return. NQM was generally advantageously situated in terms of duration and yield curve positioning, with overweightings in the intermediate and long intermediate parts of the yield curve which performed well and an underexposure to the underperforming short end of the curve. NPF also was overweighted in the intermediate part of the curve, but this was offset to some degree by the Fund’s overexposure to shorter maturities. Although both NMZ and NMD benefited from their longer durations, these Funds also used derivative positions such as futures and forward interest rate swaps to reduce duration and moderate interest rate risk, as previously mentioned. Because the interest rate swaps were used to hedge against a potential rise in interest rates, the swaps performed poorly as interest rates fell, negatively impacting the Funds’ total return performance for the period. This impact was more severe in NMD than in NMZ due to a difference in timing in executing the swaps. Credit exposure also played a role in performance as bonds rated A and AA typically outperformed the other credit quality categories. On the whole, bonds with higher levels of credit risk were not favored by the market during this period. The performance of the BBB category, in particular, was dragged down by poor returns in the tobacco bond sector. NQS, NQU and NPF all benefited from their strong weightings in the A and AA categories. This was offset to some degree by their relatively heavy weightings in bonds rated BBB. Overall, NPF had the smallest exposure to BBB bonds, which lessened the negative impact of these holdings. Both NMZ and NMD had heavy weightings in BBB credits, with NMD having the larger allocation, and relatively small exposure to bonds rated A and AA. Holdings that generally made positive contributions to the Funds’ returns during this period included zero coupon bonds and housing, water and sewer and health care credits. General obligation and other tax-supported bonds also generally outpaced the municipal market return for the twelve months. All of these Funds, particularly NQM and NQS, had strong weightings in health care, which added to their performance. However, the Funds tended to be somewhat underweighted in general obligation bonds, which Nuveen Investments 9 limited their participation in the performance of this sector. In the high-yield segment of the municipal market, the community development district (CDD) sector was among the top performers. In purchasing bonds issued for CDDs, NMZ and NMD focused on those that differentiated themselves through attributes such as stronger tax receipts. Consequently, the Funds were rewarded during this period with strong performance from CDD holdings including Westchester, Harmony and Old Palm, all in Florida, as they experienced growth in assessed property valuations and debt service coverage. On the whole, some of the best performing bonds in the Funds’ portfolios for this period were those purchased during the earlier part of this period before the market rallied, when yields were relatively higher and prices especially attractive. This was particularly true in NMZ, which was very active in the market during that period. In NMZ, four of the top six performing holdings for this reporting period were bonds purchased at the end of 2010 and beginning of 2011. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments during this period. The under-performance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. Although allocations of pre-refunded bonds fell substantially in NQS and NQU over the past twelve months, NQU continued to hold the heaviest weighting of pre-refunded bonds among these Funds as of October 31, 2011, while NQS had the smallest allocation. As higher quality credits with shorter durations, pre-refunded bonds generally do not fit the profiles of longer-term, higher-yielding Funds such as NMZ and NMD, and these two Funds had virtually no exposure to pre-refunded bonds. 10 Nuveen Investments Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inceptions, each of the Funds (with the exception of NMD) issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short term rates at multi-generational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. Nuveen Investments 11 As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares or Variable Rate MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. During 2010 and 2011, certain Nuveen leveraged closed-end funds (including NQM, NQS, NQU, NPF and NMZ) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, 33 of the funds that received demand letters (including NQM and NMZ) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in 12 Nuveen Investments favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. The Defendants filed a motion to dismiss the suit and on December 16, 2011, the court granted that motion dismissing the complaint with prejudice. As of October 31, 2011, each of the Funds has redeemed all of their outstanding APRS at liquidation value. As of October 31, 2011, the following Funds have issued and outstanding VRDP Shares as shown in the accompanying table. VRDP Shares Fund VRDP Shares Issued at Liquidation Value NQM $ NQS $ NQU $ NPF $ (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on VRDP Shares.) As of October 31, 2011, all 84 of the Nuveen closed-end municipal funds that had issued ARPS, approximately $11.0 billion, have redeemed at liquidation value all of these shares. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. Regulatory Matters During May 2011, Nuveen Securities, LLC, known as Nuveen Investments, LLC prior to April 30, 2011, entered into a settlement with the Financial Industry Regulatory Authority (FINRA) with respect to certain allegations regarding Nuveen-sponsored closed-end fund ARPS marketing brochures. As part of this settlement, Nuveen Securities, LLC neither admitted to nor denied FINRA’s allegations. Nuveen Securities, LLC is the broker-dealer subsidiary of Nuveen Investments. The settlement with FINRA concludes an investigation that followed the widespread failure of auctions for ARPS and other auction rate securities, which generally began in mid-February 2008. In the settlement, FINRA alleged that certain marketing materials provided by Nuveen Securities, LLC were false and misleading. Nuveen Securities, LLC agreed to a censure and the payment of a $3 million fine. Nuveen Investments 13 RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment Risk. The possible loss of the entire principal amount that you invest. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Credit Risk. An issuer of a bond held by the fund may be unable to make interest and principal payments when due. A failure by the issuer to make such payments is called a “default”. A default can cause the price of the issuer’s bonds to plummet. Even if the issuer does not default, the prices of its bonds can fall if the market perceives that the risk of default is increasing. Low-Quality Bond Risk. NMZ and NMD concentrate a large portion their investments in low-quality municipal bonds (sometimes called “junk bonds”), which have greater credit risk and generally are less liquid and have more volatile prices than higher quality securities. Interest Rate Risk. Each fund is subject to the risk that the value of the fund’s portfolio will decline because of rising interest rates. Debt securities generally increase in value when interest rates fall and decrease in value when interest rates rise. The funds that invest in longer-term debt securities generally are more sensitive to interest rate changes. Derivatives Risk. The funds may use derivative instruments which involve a high degree of financial risk, including the risk that the loss on a derivative may be greater than the principal amount investment. Inverse Floater Risk. The funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a fund’s exposure to interest rate risk and credit risk. In addition, investments in certain inverse floaters involve the risk that the fund could lose more than its original principal investment. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Below-Investment Grade Risk. Investments in securities below investment grade quality are predominantly speculative and subject to greater volatility and risk of default. 14 Nuveen Investments Common Share Dividend and Share Price Information During the twelve-month reporting period ended October 31, 2011, NQM and NPF each had two monthly dividend increases, while the dividends of NQS and NQU remained stable throughout the reporting period. The monthly dividend of NMZ was cut twice during this period, and NMD’s dividend was reduced three times. Due to normal portfolio activity, common shareholders of the following Funds received capital gains and/or net ordinary income distributions in December 2010 as follows: Fund Long-Term Capital Gains (per share ) Short-Term Capital Gains and/or Ordinary Income (per share) NQM — $ NQS $ $ All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of October 31, 2011, NQM, NQS, NQU, NPF and NMZ had positive UNII balances for both tax and financial reporting purposes, NMD had a positive UNII balance for tax purposes and a negative UNII balance for financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of October 31, 2011, and since the inception of the Funds’ repurchase programs, NPF has cumulatively repurchased and retired its outstanding common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase programs, NQM, NQS, NQU, NMZ and NMD have not repurchased any of their outstanding common shares. Fund Common Shares Repurchased and Retired % of Outstanding Common Shares NPF % During the twelve-month reporting period, NPF did not repurchase any of its outstanding common shares. Nuveen Investments 15 As of October 31, 2011, the Funds’ common share prices were trading at (+) premiums or (-) discounts to their common share NAVs as shown in the accompanying table. Fund 10/31/11 (+)Premium/(-)Discount 12-Month Average (+)Premium/(-)Discount NQM (-)2.41% (-)2.68% NQS (+)2.17% (+)1.42% NQU (-)3.27% (-)1.71% NPF (-)3.74% (-)5.12% NMZ (+)1.38% (+)5.50% NMD (-)1.52% (+)0.56% SHELF EQUITY PROGRAMS NMZ and NMD have filed registration statements with the Securities and Exchange Commission (SEC) authorizing the Funds to issue an additional 2.5 million and 1.9 million common shares, respectively, through a shelf offering. Under these equity shelf programs, the Funds, subject to market conditions, may raise additional capital from time to time in varying amounts and offering methods at a net price at or above each Fund’s NAV per common share. As of October 31, 2011, NMZ and NMD had cumulatively sold 3,948,380 and 1,600,219 common shares, respectively, through their shelf equity programs. During the twelve-month reporting period, NMZ and NMD sold common shares through their shelf equity programs at a weighted average premium to NAV per common share as shown in the accompanying table. Fund Common Shares Sold through Shelf Offering Weighted Average Premium to NAV Per Share Sold NMZ % NMD % 16 Nuveen Investments NQM Nuveen Investment Performance Quality Municipal OVERVIEW Fund, Inc. as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.41 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 6/21/90) On Share Price On NAV 1-Year 4.45% % 5-Year 4.95% % 10-Year 6.47% % States3 (as a % of total investments) California % New York % Illinois % Texas % Florida % District of Columbia % Michigan % Wisconsin % Minnesota % Ohio % Colorado % Pennsylvania % Massachusetts % Georgia % New Jersey % Washington % South Carolina % Tennessee % Arizona % Missouri % Kentucky % Nebraska % Other % Portfolio Composition3 (as a % of total investments) Health Care % Tax Obligation/Limited % U.S. Guaranteed % Transportation % Tax Obligation/General % Water and Sewer % Education and Civic Organizations % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 4 The Fund paid shareholders a net ordinary income distribution in December 2010 of $0.0028 per share. Nuveen Investments 17 NQS Nuveen Select Performance Quality Municipal OVERVIEW Fund, Inc. as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 3/21/91) On Share Price On NAV 1-Year 3.35% % 5-Year 5.70% % 10-Year 6.82% % States3 (as a % of total investments) Illinois % Texas % California % New Jersey % Michigan % Colorado % South Carolina % Ohio % Tennessee % Florida % Washington % New York % Arizona % Puerto Rico % Pennsylvania % District of Columbia % Wisconsin % Indiana % Alaska % North Carolina % Louisiana % Other % Portfolio Composition3 (as a % of total investments) Health Care % Tax Obligation/Limited % Tax Obligation/General % Transportation % Utilities % U.S. Guaranteed % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S.Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 4 The Fund paid shareholders capital gains and net ordinary income distributions in December 2010 of $0.0887 per share. 18 Nuveen Investments NQU Nuveen Quality Performance Income Municipal OVERVIEW Fund, Inc. as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -3.27 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 6/19/91) On Share Price On NAV 1-Year 0.79% % 5-Year 5.06% % 10-Year 5.95% % States3 (as a % of total investments) California % Illinois % Texas % New York % Puerto Rico % Nevada % Ohio % South Carolina % Washington % New Jersey % Colorado % Louisiana % Pennsylvania % Michigan % Arizona % North Carolina % Massachusetts % Virginia % Other % Portfolio Composition3 (as a % of total investments) Health Care % U.S. Guaranteed % Tax Obligation/Limited % Transportation % Tax Obligation/General % Utilities % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. Nuveen Investments 19 NPF Nuveen Premier Performance Municipal Income OVERVIEW Fund, Inc. as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -3.74 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 12/19/91) On Share Price On NAV 1-Year 3.59% % 5-Year 6.49% % 10-Year 5.77% % States3 (as a % of total investments) California % New York % Illinois % Colorado % Arizona % South Carolina % Louisiana % New Jersey % Texas % Minnesota % Washington % Georgia % North Carolina % Massachusetts % Michigan % Indiana % Wisconsin % Ohio % Florida % Other % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Transportation % Utilities % Health Care % U.S. Guaranteed % Tax Obligation/General % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 20 Nuveen Investments NMZ Nuveen Municipal Performance High Income OVERVIEW Opportunity Fund as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield2 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 11/19/03) On Share Price On NAV 1-Year -1.22% % 5-Year 0.49% % Since Inception 4.62% % States1,4 (as a % of total investments) California % Florida % Texas % Illinois % Colorado % Arizona % Indiana % Wisconsin % Michigan % Louisiana % Ohio % New Jersey % Nebraska % Washington % North Carolina % Tennessee % Virgin Islands % Missouri % Rhode Island % New York % Other % Portfolio Composition1,4 (as a % of total investments) Tax Obligation/Limited % Health Care % Education and Civic Organizations % Transportation % Utilities % Housing/Multifamily % Consumer Staples % Industrials % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Excluding investments in derivatives. 2 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. Nuveen Investments 21 NMD Nuveen Municipal Performance High Income OVERVIEW Opportunity Fund 2 as of October 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -1.52 % Market Yield % Taxable-Equivalent Yield2 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 11/15/07) On Share Price On NAV 1-Year -5.26% % Since Inception 0.41% % States1,4 (as a % of total investments) California % Illinois % Florida % Colorado % Texas % Washington % Arizona % Louisiana % Indiana % Missouri % Utah % New Jersey % New York % Georgia % Pennsylvania % Nevada % Ohio % Wisconsin % Other % Portfolio Composition1,4 (as a % of total investments) Tax Obligation/Limited % Health Care % Education and Civic Organizations % Transportation % Consumer Discretionary % Utilities % Long-Term Care % Materials % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Excluding investments in derivatives. 2 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. 22 Nuveen Investments NQM Shareholder Meeting Report NQS NQU The annual meeting of shareholders was held on July 25, 2011 in the Lobby Conference Room, 333 West Wacker Drive, Chicago, IL3 60606; at this meeting the shareholders were asked to vote on the election of Board Members, the elimination of Fundamental Investment Policies and the approval of new Fundamental Investment Policies.3 The meeting for NQM, NQS, NQU and NPF was subsequently adjourned to August 31, 2011. NQM NQS NQU Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Preferred shares voting together as a class Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — Nuveen Investments 23 NQM Shareholder Meeting Report (continued) NQS NQU NQM NQS NQU Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Preferred shares voting together as a class To approve the elimination of the Fund’s fundamental investment policy relating to the Fund’s ability to make loans For Against — — — Abstain — — — Broker Non-Votes — — — Total To approve the new fundamental investment policy relating to the Fund’s ability to make loans For Against — — — Abstain — — — Broker Non-Votes — — — Total 24 Nuveen Investments NPF NMZ NMD NPF NMZ NMD Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Common and Preferred shares voting together as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — Withhold — — — Total — — David J. Kundert For — Withhold — Total — William J. Schneider For — — Withhold — — — Total — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 25 NPF Shareholder Meeting Report (continued) NMZ NMD NPF NMZ NMD Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Common and Preferred shares voting together as a class To approve the elimination of the Fund’s fundamental investment policy relating to the Fund’s ability to make loans For — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — To approve the new fundamental investment policy relating to the Fund’s ability to make loans For — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — 26 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders Nuveen Investment Quality Municipal Fund, Inc. Nuveen Select Quality Municipal Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. Nuveen Premier Municipal Income Fund, Inc. Nuveen Municipal High Income Opportunity Fund Nuveen Municipal High Income Opportunity Fund 2 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Investment Quality Municipal Fund, Inc., Nuveen Select Quality Municipal Fund, Inc., Nuveen Quality Income Municipal Fund, Inc., Nuveen Premier Municipal Income Fund, Inc., Nuveen Municipal High Income Opportunity Fund, and Nuveen Municipal High Income Opportunity Fund 2 (the “Funds”) as of October 31, 2011, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Investment Quality Municipal Fund, Inc., Nuveen Select Quality Municipal Fund, Inc., Nuveen Quality Income Municipal Fund, Inc., Nuveen Premier Municipal Income Fund, Inc., Nuveen Municipal High Income Opportunity Fund, and Nuveen Municipal High Income Opportunity Fund 2 at October 31, 2011, and the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois December 28, 2011 Nuveen Investments 27 Nuveen Investment Quality Municipal Fund, Inc. NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.0% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/36 (UB) 11/16 at 100.00 AA+ $ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, International Paper Company, Series 2005A, 5.000%, 6/01/25 6/15 at 100.00 BBB Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, Series 2004A, 5.250%, 1/01/23 – AGM Insured 1/14 at 100.00 AA+ Total Alabama Alaska – 0.6% (0.4% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 BB– 5.000%, 6/01/46 6/14 at 100.00 BB– Total Alaska Arizona – 2.4% (1.6% of Total Investments) Arizona Tourism and Sports Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, Series 2003A, 5.000%, 7/01/31 – NPFG Insured 7/13 at 100.00 A1 Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Mesa, Arizona, Utility System Revenue Bonds, Reset Option Longs, Series 11032- 11034, 14.940%, 7/01/26 – AGM Insured (IF) 7/17 at 100.00 Aa2 Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 2008, Trust 1132, 9.041%, 1/01/32 (IF) 7/18 at 100.00 AA– Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 2005, 6.000%, 7/01/30 7/16 at 100.00 N/R Total Arizona Arkansas – 0.6% (0.4% of Total Investments) University of Arkansas, Pine Bluff Campus, Revenue Bonds, Series 2005A, 5.000%, 12/01/30 – AMBAC Insured 12/15 at 100.00 Aa2 California – 25.6% (16.8% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.000%, 5/15/30 5/20 at 100.00 A– California Educational Facilities Authority, Revenue Bonds, University of Southern California, Series 2005, 4.750%, 10/01/28 (UB) 10/15 at 100.00 Aa1 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/30 11/15 at 100.00 A2 California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, Series 2005, 5.000%, 11/15/27 11/15 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 4/16 at 100.00 A+ 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– $ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009I-1, 6.375%, 11/01/34 11/19 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 5.750%, 3/01/30 3/20 at 100.00 A2 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.500%, 3/01/40 3/20 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes of the West, Series 2010: 6.000%, 10/01/29 10/19 at 100.00 BBB+ 6.250%, 10/01/39 10/19 at 100.00 BBB+ California Statewide Communities Development Authority, School Facility Revenue Bonds, Aspire Public Schools, Series 2010, 6.000%, 7/01/40 1/19 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 7/15 at 100.00 BBB 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.584%, 5/15/14 (IF) No Opt. Call AA– Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric Company, Series 1996A, 5.300%, 7/01/21 6/14 at 102.00 A+ Commerce Joint Power Financing Authority, California, Tax Allocation Refunding Bonds, Redevelopment Projects 2 and 3, Series 2003A, 5.000%, 8/01/28 – RAAI Insured 8/13 at 100.00 BBB Commerce Joint Power Financing Authority, California, Tax Allocation Refunding Bonds, Redevelopment Projects 2 and 3, Series 2003A, 5.000%, 8/01/28 (Pre-refunded 8/01/13) – RAAI Insured 8/13 at 100.00 N/R (4) Davis Redevelopment Agency, California, Tax Allocation Bonds, Davis Redevelopment Project, Subordinate Series 2011A, 7.000%, 12/01/36 12/21 at 100.00 A+ Gavilan Joint Community College District, Santa Clara and San Benito Counties, California, General Obligation Bonds, Election of 2004 Series 2011D, 5.750%, 8/01/35 8/21 at 100.00 Aa2 Glendale Redevelopment Agency, California, Central Glendale Redevelopment Project, Tax Allocation Bonds, Series 2010, 5.500%, 12/01/24 12/16 at 100.00 A Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BB+ 5.750%, 6/01/47 6/17 at 100.00 BB+ 5.125%, 6/01/47 6/17 at 100.00 BB+ Huntington Park Redevelopment Agency, California, Single Family Residential Mortgage Revenue Refunding Bonds, Series 1986A, 8.000%, 12/01/19 (ETM) No Opt. Call Aaa Jurupa Public Financing Authority, California, Superior Lien Revenue Bonds, Series 2010A, 5.000%, 9/01/33 9/20 at 100.00 AA+ Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010, 5.375%, 3/15/36 3/20 at 100.00 A Marinez Unified School District, Contra Costa County, California, General Obligation Bonds, Series 2011, 0.000%, 8/01/31 8/24 at 100.00 AA– M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009A, 7.000%, 11/01/34 No Opt. Call A Natomas Union School District, Sacramento County, California, General Obligation Refunding Bonds, Series 1999, 5.950%, 9/01/21 – NPFG Insured No Opt. Call BBB+ Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured No Opt. Call Baa1 Nuveen Investments 29 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Baa3 $ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 5.250%, 11/01/21 11/20 at 100.00 Baa3 Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1988B, 8.200%, 9/01/23 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Petaluma, Sonoma County, California, Wastewater Revenue Bonds, Refunding Series 2011, 5.500%, 5/01/32 5/21 at 100.00 AA– Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) 7/14 at 100.00 Baa2 (4) Riverside Unified School District, Riverside County, California, General Obligation Bonds, Series 2002A, 5.000%, 2/01/27 (Pre-refunded 2/01/12) – NPFG Insured 2/12 at 101.00 Aa2 (4) San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 8/19 at 100.00 A– San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/28 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/34 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa1 Santee Community Development Commission, California, Santee Redevelopment Project Tax Allocation Bonds, Series 2011A, 7.000%, 8/01/31 2/21 at 100.00 A Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Subordinate Lien Series 2011, 6.375%, 12/01/23 No Opt. Call A University of California, General Revenue Bonds, Series 2005G, 4.750%, 5/15/31 – NPFG Insured 5/13 at 101.00 Aa1 Wiseburn School District, Los Angeles County, California, General Obligation Bonds, Series 2011B, 0.000%, 8/01/36 – AGM Insured 8/31 at 100.00 AA+ Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total California Colorado – 3.9% (2.5% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, American Baptist Homes Project, Series 2009A, 7.750%, 8/01/39 No Opt. Call N/R Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2011A, 5.000%, 2/01/41 (WI/DD, Settling 11/10/11) 2/21 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Total Longterm Care National Obligated Group Project, Series 2010A, 6.000%, 11/15/30 11/20 at 100.00 N/R E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 Baa1 Eagle County Air Terminal Corporation, Colorado, Airport Terminal Project Revenue Bonds, Refunding Series 2011A, 5.500%, 5/01/22 (Alternative Minimum Tax) 5/21 at 100.00 Baa2 Meridian Metropolitan District, Douglas County, Colorado, General Obligation Refunding Bonds, Series 2011A, 5.000%, 12/01/41 No Opt. Call A Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured 12/20 at 100.00 AA+ Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, Series 2009, 6.250%, 12/01/30 – AGC Insured 12/19 at 100.00 AA+ Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008, 6.500%, 11/15/38 No Opt. Call A Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.000%, 1/15/41 7/20 at 100.00 Baa3 Total Colorado 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Connecticut – 0.5% (0.3% of Total Investments) $ Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 4/20 at 100.00 N/R $ District of Columbia – 6.4% (4.2% of Total Investments) District of Columbia Water and Sewerage Authority, Public Utility Revenue Bonds, Series 1998, 5.500%, 10/01/23 – AGM Insured (UB) 4/09 at 160.00 AA District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/16 – NPFG Insured No Opt. Call Aa2 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1606, 11.616%, 10/01/30 – AMBAC Insured (IF) 10/16 at 100.00 AA+ Total District of Columbia Florida – 8.0% (5.3% of Total Investments) Board of Regents, Florida State University, Housing Facility Revenue Bonds, Series 2005A, 5.000%, 5/01/27 – NPFG Insured 5/15 at 101.00 AA– Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, Series 2005, 5.000%, 4/01/24 4/16 at 100.00 A– Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, Series 2009B, 7.000%, 4/01/39 4/19 at 100.00 A– Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – AGM Insured 10/21 at 100.00 AA+ Florida Higher Educational Facilities Financing Authority, Revenue Bonds, Nova Southeastern University, Refunding Series 2011, 6.375%, 4/01/31 4/21 at 100.00 BBB Habitat Community Development District, Florida, Capital Improvement Revenue Bonds, Series 2004, 5.850%, 5/01/35 No Opt. Call N/R Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport Hub, Series 2007B, 4.500%, 10/01/31 – NPFG Insured 10/17 at 100.00 A2 North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, 5.375%, 10/01/40 10/20 at 100.00 AA+ Northern Palm Beach County Improvement District, Florida, Revenue Bonds, Water Control and Improvement Development Unit 46B, Series 2007A, 5.350%, 8/01/41 8/17 at 100.00 N/R Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach Gardens, Series 2004A, 5.900%, 5/01/35 5/15 at 101.00 N/R South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5.400%, 5/01/37 5/14 at 101.00 BB Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 6.650%, 5/01/40 (5) 5/18 at 100.00 N/R Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003, 6.000%, 5/01/23 5/13 at 101.00 N/R Wyndam Park Community Development District, Florida, Special Assessment Bonds,Series 2003, 6.375%, 5/01/34 5/13 at 101.00 A Total Florida Georgia – 3.0% (1.9% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 N/R Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – AGM Insured 11/19 at 100.00 AA+ Dalton Development Authority, Georgia, Revenue Certificates, Hamilton Health Care System Inc., Series 1996, 5.500%, 8/15/26 – NPFG Insured No Opt. Call Baa1 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia State University – TUFF/Atlanta Housing LLC, Series 2001A, 5.500%, 9/01/22 – AMBAC Insured 3/12 at 102.00 N/R Nuveen Investments 31 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia (continued) $ Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010A, 5.000%, 2/15/30 2/20 at 100.00 A– $ Georgia Municipal Electric Authority, Project One Special Obligation Bonds, Fourth Crossover Series 1997E, 6.500%, 1/01/20 No Opt. Call A+ Total Georgia Guam – 0.3% (0.2% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 Ba2 Idaho – 1.4% (0.9% of Total Investments) Boise City, Idaho, Revenue Refunding Bonds, Series 2001A, 5.375%, 12/01/31 – NPFG Insured 12/11 at 100.00 Aa2 Idaho Housing and Finance Association, Single Family Mortgage Revenue Bonds, Series 2009BI, 5.650%, 7/01/26 No Opt. Call A1 Total Idaho Illinois – 12.3% (8.1% of Total Investments) Chicago Public Building Commission, Illinois, General Obligation Lease Bonds, Chicago Transit Authority, Series 2003, 5.250%, 3/01/23 (Pre-refunded 3/01/13) – AMBAC Insured 3/13 at 100.00 N/R (4) Chicago, Illinois, Certificates of Participation Tax Increment Revenue Notes, Fullerton/Milwaukee Redevelopment Project, Series 2011A, 6.830%, 3/15/24 3/17 at 100.00 Baa1 Illinois Finance Authority, Revenue and Refunding Bonds, Roosevelt University Project, Series 2009, 6.500%, 4/01/44 10/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 7.750%, 5/15/30 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 7.000%, 5/15/18 11/12 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Little Company of Mary Hospital and Health Care Centers, Series 2010, 5.375%, 8/15/40 No Opt. Call A+ Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 6.000%, 5/15/39 5/20 at 100.00 A Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/21 5/14 at 100.00 A 5.250%, 11/15/22 5/14 at 100.00 A Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5.125%, 5/15/35 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, Series 2009C, 6.625%, 11/01/39 5/19 at 100.00 A2 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009: 6.875%, 8/15/38 8/19 at 100.00 BBB+ 7.000%, 8/15/44 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured 3/20 at 100.00 AA+ 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2009B, 5.000%, 8/15/26 8/20 at 100.00 AA– $ Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, Series 2009, 6.125%, 5/15/25 5/19 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002: 5.500%, 1/01/22 1/13 at 100.00 A– 5.625%, 1/01/28 1/13 at 100.00 A– Kane, Cook and DuPage Counties School District 46, Elgin, Illinois, General Obligation School Bonds, Series 1997, 7.800%, 1/01/12 – AGM Insured No Opt. Call Aa3 Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 5.250%, 1/01/39 – AGM Insured 1/21 at 100.00 Aa3 Madison County Community Unit School District 7, Edwardsville, Illinois, School Building Bonds, Series 1994, 5.850%, 2/01/13 – FGIC Insured (ETM) No Opt. Call N/R (4) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1, 5.000%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured No Opt. Call AA– Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series 2010: 5.250%, 6/01/21 No Opt. Call A 6.250%, 6/01/24 No Opt. Call A– 6.000%, 6/01/28 No Opt. Call A– Will County High School District 204, Joliet, Illinois, General Obligation Bonds, Series 2001: 8.700%, 12/01/13 – AGM Insured No Opt. Call AA+ 8.700%, 12/01/14 – AGM Insured No Opt. Call AA+ Will County School District 17, Channahon, Illinois, General Obligation School Building Bonds, Series 2001, 8.400%, 12/01/13 – AMBAC Insured No Opt. Call Aa3 Total Illinois Indiana – 1.2% (0.8% of Total Investments) Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 10/19 at 100.00 BBB– Indiana Finance Authority, Hospital Refunding Revenue Bonds, Floyd Memorial Hospital and Health Services Project, Series 2010, 5.125%, 3/01/30 3/20 at 100.00 A– St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005: 5.250%, 2/15/23 (5) 2/15 at 100.00 N/R 5.375%, 2/15/34 (5) 2/15 at 100.00 N/R Wayne County Jail Holding Corporation, Indiana, First Mortgage Bonds, Series 2001, 5.750%, 7/15/14 (Pre-refunded 1/15/13) – AMBAC Insured 1/13 at 101.00 A1 (4) Total Indiana Iowa – 1.7% (1.1% of Total Investments) Iowa Student Loan Liquidity Corporation, Student Loan Revenue Bonds, Refunding Series 2009-2, 5.500%, 12/01/25 12/19 at 100.00 A1 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.500%, 6/01/42 6/15 at 100.00 BBB Total Iowa Nuveen Investments 33 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas – 1.5% (1.0% of Total Investments) $ Johnson and Miami Counties Unified School District 230, Kansas, General Obligation Bonds, Series 2011A, 5.000%, 9/01/26 9/21 at 100.00 Aa3 $ Kansas Development Finance Authority, Health Facilities Revenue Bonds, Hays Medical Center Inc., Series 2005L, 5.000%, 11/15/22 11/15 at 100.00 A2 Overland Park Transportation Development District, Kansas, Sales Tax Revenue Bonds, Oak Park Mall Project, Series 2010, 5.900%, 4/01/32 4/20 at 100.00 BBB Sedgwick and Shawnee Counties, Kansas, GNMA Mortgage-Backed Securities Program Single Family Revenue Bonds, Series 1997A-1, 6.950%, 6/01/29 (Alternative Minimum Tax) No Opt. Call Aaa Topeka, Kansas, Industrial Revenue Refunding Bonds, Sunwest Hotel Corporation, Series 1988, 9.500%, 10/01/16 (Pre-refunded 8/15/16) (Alternative Minimum Tax) 8/16 at 100.00 AA+ (4) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB Total Kansas Kentucky – 2.1% (1.4% of Total Investments) Jefferson County, Kentucky, Health Facilities Revenue Refunding Bonds, Jewish Hospital HealthCare Services Inc., Series 1996, 5.700%, 1/01/21 – AMBAC Insured 1/12 at 100.00 A– Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A, 6.000%, 6/01/30 6/20 at 100.00 BBB+ Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 10/16 at 100.00 A+ Pikeville, Kentucky, Hospital Revenue Bonds, Pikeville Medical Center, Inc. Project, Improvement and Refunding Series 2011, 6.250%, 3/01/31 3/21 at 100.00 A3 Total Kentucky Louisiana – 1.6% (1.0% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities Program Family Mortgage Revenue Refunding Bonds, Series 1997D, 5.900%, 10/01/30 (Alternative Minimum Tax) 4/12 at 100.00 Aaa Louisiana Local Government Environment Facilities and Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Projects, Series 2009A, 6.500%, 8/01/29 8/20 at 100.00 BBB– Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady Health System, Series 2005A, 5.250%, 8/15/31 8/15 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Total Louisiana Maine – 0.7% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 AA Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/36 7/21 at 100.00 Baa3 Total Maine Maryland – 0.6% (0.4% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Total Maryland 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts – 3.2% (2.1% of Total Investments) $ Massachusetts Development Financing Authority, Assisted Living Revenue Bonds, Prospect House Apartments, Series 1999, 7.000%, 12/01/31 12/11 at 100.00 N/R $ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) 12/11 at 100.00 A– Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/23 – AGM Insured (UB) 8/15 at 100.00 AA+ Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB) (7) 2/17 at 100.00 AA+ Total Massachusetts Michigan – 4.7% (3.1% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site Improvement Bonds, Series 2001A, 5.500%, 5/01/20 (Pre-refunded 5/01/12) – AGM Insured 5/12 at 100.00 AA+ (4) Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 5.000%, 11/01/30 11/20 at 100.00 AA Detroit, Michigan, Water Supply System Revenue Refunding Bonds, Series 1993, 6.500%, 7/01/15 – FGIC Insured No Opt. Call A+ Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15/22 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A1 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (UB) 12/16 at 100.00 AA Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation Revenue Bonds, Series 2006, 5.500%, 6/01/35 6/16 at 100.00 BBB– Total Michigan Minnesota – 3.9% (2.6% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Dakota and Washington Counties Housing and Redevelopment Authority, Minnesota, GNMA Mortgage-Backed Securities Program Single Family Residential Mortgage Revenue Bonds, Series 1988, 8.450%, 9/01/19 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public Schools Academy, Series 2010A, 5.875%, 11/01/40 11/20 at 100.00 BBB– Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 11/11 at 100.00 A St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., Series 2005, 6.000%, 11/15/25 11/15 at 100.00 BBB– Washington County Housing & Redevelopment Authority, Minnesota, Hospital Facility Revenue Bonds, Healtheast Project, Series 1998, 5.500%, 11/15/27 11/11 at 100.00 BBB– Washington County, Minnesota, General Obligation Bonds, Capital Improvement Plan, Series 2007A, 3.500%, 2/01/28 8/17 at 100.00 AAA Total Minnesota Mississippi – 0.6% (0.4% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 4/12 at 100.00 BBB Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA Total Mississippi Nuveen Investments 35 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Missouri – 2.4% (1.6% of Total Investments) $ Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 10/19 at 100.00 A– $ Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal Regional Hospital, Series 2006, 5.000%, 3/01/22 3/16 at 100.00 BBB+ Jackson County Reorganized School District R-7, Lees Summit, Missouri, General Obligation Bonds, Series 2006, 5.250%, 3/01/26 – NPFG Insured 3/16 at 100.00 Aa1 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of Independence, Missouri – Events Center Project, Series 2009F, 6.250%, 4/01/38 4/14 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, Series 2011, 5.000%, 4/01/26 4/21 at 100.00 A2 Total Missouri Nebraska – 2.1% (1.4% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – FGIC Insured (UB) 9/17 at 100.00 AA Nevada – 1.5% (1.0% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000, 5.625%, 1/01/34 – AMBAC Insured (5) 1/12 at 100.00 N/R Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 A Total Nevada New Hampshire – 0.1% (0.1% of Total Investments) New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 2007-E, 5.750%, 1/01/37 (Alternative Minimum Tax) 7/17 at 100.00 Aa3 New Jersey – 2.9% (1.9% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, 6/15/24 6/12 at 100.00 BBB+ New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 9/15 at 100.00 A+ 5.250%, 9/01/26 9/15 at 100.00 A+ New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A, 5.750%, 6/01/31 6/20 at 100.00 Baa3 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 6/19 at 100.00 A– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.707%, 6/01/30 (IF) (7) 6/19 at 100.00 AA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.250%, 12/15/20 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 BB+ Total New Jersey 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Mexico – 0.8% (0.5% of Total Investments) Farmington, New Mexico, Hospital Revenue Bonds, San Juan Regional Medical Center Inc., Series 2004A: $ 5.125%, 6/01/17 6/14 at 100.00 A3 $ 5.125%, 6/01/19 6/14 at 100.00 A3 Farmington, New Mexico, Pollution Control Revenue Refunding Bonds, Public Service Company of New Mexico San Juan Project, Series 2010D, 5.900%, 6/01/40 6/20 at 100.00 BBB– Total New Mexico New York – 16.4% (10.8% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 No Opt. Call BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/24 – AMBAC Insured 3/15 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 No Opt. Call A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 5.000%, 11/15/34 11/19 at 100.00 AA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 5.000%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005F, 5.000%, 11/15/30 11/15 at 100.00 A New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005B, 5.000%, 6/15/28 – AMBAC Insured 12/14 at 100.00 AAA New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 3484, 18.102%, 6/15/33 (IF) 6/19 at 100.00 AA+ New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2004C, 5.000%, 2/01/22 (UB) 2/14 at 100.00 AAA New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/20 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (4) New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (UB) 4/15 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/20 (UB) 8/14 at 100.00 AA New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C, 5.250%, 12/01/19 6/13 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2004A-1, 5.000%, 3/15/23 – FGIC Insured 3/14 at 100.00 AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 5.500%, 12/01/31 12/20 at 100.00 BBB– 6.000%, 12/01/42 12/20 at 100.00 BBB– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call Baa1 Suffolk County Economic Development Corporation, New York, Revenue Refunding Bonds, Peconic Landing At Southold, Inc. Project, Series 2010, 5.875%, 12/01/30 12/20 at 100.00 BBB– Total New York Nuveen Investments 37 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value North Dakota – 0.5% (0.3% of Total Investments) $ Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 AA– $ Ohio – 4.0% (2.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BB– 5.875%, 6/01/30 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB+ 6.500%, 6/01/47 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 BB+ Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010: 5.250%, 11/01/29 11/20 at 100.00 BBB+ 5.750%, 11/01/40 11/20 at 100.00 BBB+ 5.500%, 11/01/40 11/20 at 100.00 BBB+ Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 12/20 at 100.00 BB Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 10/16 at 100.00 A+ Total Ohio Oklahoma – 1.1% (0.7% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BB+ Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2008, Trust 3500, 8.415%, 6/15/30 (IF) 12/16 at 100.00 AA+ Total Oklahoma Pennsylvania – 3.8% (2.5% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 No Opt. Call BB Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.375%, 8/15/29 8/19 at 100.00 Aa3 Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 5.000%, 6/01/26 – AGM Insured (UB) 6/16 at 100.00 AA Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.125%, 1/01/29 1/19 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) 12/16 at 100.00 Aa2 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA $ Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.500%, 11/15/24 (Pre-refunded 11/15/14) 11/14 at 100.00 A+ (4) Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011, 5.500%, 8/01/20 No Opt. Call BBB+ Total Pennsylvania Puerto Rico – 2.1% (1.4% of Total Investments) Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 6.375%, 8/01/39 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/42 – FGIC Insured No Opt. Call Aa2 Total Puerto Rico Rhode Island – 0.6% (0.4% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.000%, 6/01/23 6/12 at 100.00 Baa1 South Carolina – 2.5% (1.7% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing Assets for Education, Series 2003, 5.250%, 12/01/24 12/13 at 100.00 A1 Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, GROWTH, Series 2004, 5.250%, 12/01/23 12/14 at 100.00 AA– South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) 11/12 at 100.00 A3 (4) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 11/12 at 100.00 A– Total South Carolina South Dakota – 0.3% (0.2% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, Series 2004A, 5.500%, 11/01/31 11/14 at 100.00 AA– Tennessee – 2.6% (1.7% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain States Health Alliance, Series 2006A, 5.500%, 7/01/36 7/16 at 100.00 BBB+ Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.500%, 4/15/31 4/12 at 101.00 A1 Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Refunding Bonds, Vanderbilt University, Series 2009B, 5.000%, 10/01/39 10/19 at 100.00 AA+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (5), (6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (5), (6) 11/17 at 100.00 N/R Total Tennessee Nuveen Investments 39 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas – 11.7% (7.7% of Total Investments) $ Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 (UB) 2/17 at 100.00 AAA $ Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2010, 5.750%, 1/01/25 1/20 at 100.00 BBB– Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, 0.000%, 12/01/22 – AGM Insured (ETM) No Opt. Call AA+ (4) Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, 0.000%, 12/01/22 – AGM Insured No Opt. Call AA+ Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008A, 5.750%, 1/01/40 – AGC Insured 1/18 at 100.00 AA+ North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 0.000%, 9/01/43 9/31 at 100.00 AA North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 2001C, 5.200%, 5/01/28 11/15 at 100.00 CCC Stafford Economic Development Corporation, Texas, Sales Tax Revenue Bonds, Series 2000, 5.500%, 9/01/30 – FGIC Insured 9/15 at 100.00 A+ Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Tarrant County Health Facilities Development Corporation, Texas, GNMA Collateralized Mortgage Loan Revenue Bonds, Eastview Nursing Home, Ebony Lake Nursing Center, Ft. Stockton Nursing Center, Lynnhaven Nursing Center and Mission Oaks Manor, Series 2000A-1, 7.500% 12/20/22 12/11 at 104.00 Aaa Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D, 6.250%, 12/15/26 No Opt. Call A Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 12/19 at 100.00 Baa2 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010: 7.000%, 6/30/34 6/20 at 100.00 Baa3 7.000%, 6/30/40 6/20 at 100.00 Baa3 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured 8/17 at 100.00 BBB+ Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A: 0.000%, 8/15/21 – AMBAC Insured No Opt. Call BBB+ 0.000%, 8/15/23 – AMBAC Insured No Opt. Call BBB+ Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster Manor, Series 2010, 7.000%, 11/01/30 No Opt. Call BB+ Total Texas 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virgin Islands – 0.2% (0.1% of Total Investments) $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2009A, 6.000%, 10/01/39 10/19 at 100.00 Baa3 $ Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, Series 2009A, 6.750%, 10/01/37 10/19 at 100.00 BBB Total Virgin Islands Virginia – 0.5% (0.3% of Total Investments) Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 2006, 5.000%, 9/01/26 9/16 at 100.00 BBB Virginia Beach Development Authority, Virginia, Multifamily Residential Rental Housing Revenue Bonds, Hamptons and Hampton Court Apartments, Series 1999, 7.500%, 10/01/39 (Alternative Minimum Tax) 10/14 at 102.00 N/R Total Virginia Washington – 2.7% (1.8% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/19 – NPFG Insured No Opt. Call AA+ Port of Seattle, Washington, Revenue Bonds, Series 2001B, 5.625%, 4/01/17 – FGIC Insured (Alternative Minimum Tax) 4/12 at 100.00 Aa2 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 No Opt. Call N/R Total Washington West Virginia – 0.6% (0.4% of Total Investments) West Virginia Hospital Finance Authority , Hospital Revenue Bonds, Charleston Area Medical Center, Series 2009A, 5.625%, 9/01/32 9/19 at 100.00 A3 West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., Series 2008, 6.500%, 10/01/38 10/18 at 100.00 N/R Total West Virginia Wisconsin – 4.4% (2.9% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., Series 2009, 5.875%, 2/15/39 2/19 at 100.00 A3 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, Inc., Series 2010B, 5.125%, 4/01/36 4/20 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Eagle River Memorial Hospital Inc., Series 2000: 5.750%, 8/15/20 – RAAI Insured 2/12 at 100.50 N/R 5.875%, 8/15/30 – RAAI Insured 2/12 at 100.50 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 5.750%, 5/01/24 5/14 at 100.00 BBB+ Nuveen Investments 41 Nuveen Investment Quality Municipal Fund, Inc. (continued) NQM Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: $ 5.250%, 8/15/21 8/16 at 100.00 BBB+ $ 5.250%, 8/15/26 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, Series 2011A, 5.250%, 10/15/39 10/21 at 100.00 A+ Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB) 5/16 at 100.00 AA Total Wisconsin $ Total Investments (cost $788,873,014) – 152.2% Floating Rate Obligations – (14.4)% Variable Rate Demand Preferred Shares, at Liquidation Value – (39.6)% (8) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments are 26.0%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 42 Nuveen Investments Nuveen Select Quality Municipal Fund, Inc. NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.0% (0.7% of Total Investments) $ Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) 5/12 at 100.00 BBB $ Alaska – 2.1% (1.5% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/01/26 – FGIC Insured (UB) 12/14 at 100.00 AA+ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 12/01/30 – NPFG Insured 6/15 at 100.00 AA+ Kenai Peninsula Borough, Alaska, Revenue Bonds, Central Kenai Peninsula Hospital Service Area, Series 2003, 5.000%, 8/01/23 – FGIC Insured 8/13 at 100.00 A1 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 4.625%, 6/01/23 6/14 at 100.00 Ba1 Total Alaska Arizona – 3.8% (2.6% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A, 5.000%, 7/01/33 7/18 at 100.00 AA– Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power Company, Series 2010A, 5.250%, 10/01/40 10/20 at 100.00 BBB– Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Series 2002B, 5.000%, 1/01/26 (Pre-refunded 1/01/13) 1/13 at 100.00 Aa1 (4) Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 Aa2 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale Healthcare, Series 2008A, 5.250%, 9/01/30 9/13 at 100.00 A– Total Arizona Arkansas – 0.7% (0.5% of Total Investments) Little Rock, Arkansas, Hotel and Restaurant Gross Receipts Tax Refunding Bonds, Series 1993, 7.375%, 8/01/15 No Opt. Call A2 California – 12.3% (8.4% of Total Investments) Brentwood Infrastructure Financing Authority, California, Infrastructure Revenue Bonds, Refunding Series 2002A, 5.200%, 9/02/29 – AGM Insured 9/12 at 100.00 AA+ Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/31 – FGIC Insured No Opt. Call A 0.000%, 8/01/33 – FGIC Insured No Opt. Call A California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 6/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– California, General Obligation Bonds, Series 2002, 5.000%, 2/01/23 2/12 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2005A, 0.000%, 8/01/30 – FGIC Insured No Opt. Call A1 Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/30 – FGIC Insured 2/15 at 45.69 Aa3 0.000%, 2/01/35 – FGIC Insured 2/15 at 34.85 Aa3 Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/24 – FGIC Insured 8/13 at 58.68 Aa1 0.000%, 8/01/27 – FGIC Insured 8/13 at 49.98 Aa1 Nuveen Investments 43 Nuveen Select Quality Municipal Fund, Inc. (continued) NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Revenue Bonds, Tender Option Bonds Trust 2040, 10.615%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 $ Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 2008B, 5.125%, 8/01/37 – AGC Insured 8/16 at 102.00 AA+ Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, Series 2001B, 0.000%, 8/01/31 – NPFG Insured No Opt. Call Aa3 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA+ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Baa3 Peralta Community College District, Alameda County, California, General Obligation Bonds, Election of 2006, Series 2007B, 5.000%, 8/01/37 – AGM Insured 8/17 at 100.00 AA+ Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured No Opt. Call A+ Riverside County Asset Leasing Corporation, California, Leasehold Revenue Bonds, Riverside County Hospital Project, Series 1997, 0.000%, 6/01/25 – NPFG Insured No Opt. Call A1 San Diego Community College District, California, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 – AGM Insured 5/15 at 100.00 AA+ Santa Monica Community College District, Los Angeles County, California, General Obligation Bonds, Series 2005C, 0.000%, 8/01/26 – NPFG Insured 8/15 at 58.09 Aa1 Santee School District, County, California, General Obligation Bonds, Capital Appreciation, Election 2006, Series 2008D, 0.000%, 8/01/33 – AGC Insured No Opt. Call AA+ University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 AA+ Yuma Community College District, California, General Obligation Bonds, Series 2007B, 0.000%, 8/01/33 – AMBAC Insured 8/17 at 45.45 Aa2 Total California Colorado – 5.9% (4.0% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 No Opt. Call AA Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health System, Series 2005C, 5.250%, 3/01/40 – AGM Insured 9/18 at 102.00 AA+ Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 4.625%, 12/01/30 – SYNCORA GTY Insured 11/16 at 100.00 BBB– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/23 – NPFG Insured No Opt. Call Baa1 0.000%, 9/01/25 – NPFG Insured No Opt. Call Baa1 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/34 – NPFG Insured 9/20 at 45.40 Baa1 Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 5.350%, 12/01/37 – RAAI Insured 12/17 at 100.00 N/R Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/34 7/20 at 100.00 Baa3 Total Colorado 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value District of Columbia – 2.9% (1.9% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001: $ 6.250%, 5/15/24 11/11 at 101.00 A1 $ 6.500%, 5/15/33 No Opt. Call Baa1 District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/19 – NPFG Insured No Opt. Call Aa2 Total District of Columbia Florida – 4.2% (2.9% of Total Investments) Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2004, 4.625%, 10/01/25 1/12 at 100.00 A1 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/28 10/20 at 100.00 A2 Palm Beach County School Board, Florida, Certificates of Participation, Series 2002D, 5.250%, 8/01/20 (Pre-refunded 8/01/12) – AGM Insured 8/12 at 100.00 AA+ (4) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007, 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 Baa1 South Broward Hospital District, Florida, Hospital Refunding Revenue Bonds, Memorial Health System, Series 2006, 5.000%, 5/01/21 – NPFG Insured 5/16 at 100.00 AA– South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of South Florida, Tender Option Bond Trust 11151, 17.894%, 2/15/15 (IF) No Opt. Call AA Total Florida Georgia – 0.7% (0.5% of Total Investments) Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA+ Illinois – 23.2% (15.8% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 (WI/DD, Settling 11/01/11) 12/21 at 100.00 AA– Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/25 – FGIC Insured No Opt. Call AA– 0.000%, 12/01/31 – FGIC Insured No Opt. Call AA– Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured No Opt. Call AA– Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International Airport, Series 2001A, 5.375%, 1/01/32 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International Airport, Series 2001C: 5.100%, 1/01/26 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 5.250%, 1/01/32 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 2003A, 5.000%, 7/01/33 7/13 at 100.00 Aa1 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 5.500%, 2/01/40 – AMBAC Insured 2/18 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5.125%, 5/15/35 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 2/21 at 100.00 AA– Nuveen Investments 45 Nuveen Select Quality Municipal Fund, Inc. (continued) NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB $ Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5.750%, 5/15/22 (Pre-refunded 5/15/12) 5/12 at 100.00 Aaa Illinois Health Facilities Authority, Revenue Bonds, Midwest Care Center I Inc., Series 2001, 5.950%, 2/20/36 2/12 at 101.00 Aaa Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 5.250%, 8/01/17 – AMBAC Insured 2/12 at 100.00 BBB Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 1/01/21 – AGM Insured 1/15 at 74.44 Aa3 McHenry County Community Unit School District 200, Woodstock, Illinois, General Obligation Bonds, Series 2006B, 0.000%, 1/15/23 – FGIC Insured No Opt. Call Aa2 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 2010B-2, 5.000%, 6/15/50 No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AAA 5.000%, 12/15/28 – NPFG Insured 6/12 at 101.00 AAA 0.000%, 12/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/41 – NPFG Insured No Opt. Call AAA University of Illinois, Auxiliary Facilities Systems Revenue Bonds, Series 2006, 5.000%, 4/01/27 – NPFG Insured 4/16 at 100.00 Aa2 Valley View Public Schools, Community Unit School District 365U of Will County, Illinois, General Obligation Bonds, Series 2005, 0.000%, 11/01/25 – NPFG Insured No Opt. Call AA Total Illinois Indiana – 2.4% (1.6% of Total Investments) Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.250%, 8/01/36 8/16 at 100.00 Baa3 Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 AA– Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 – AMBAC Insured 3/14 at 100.00 A Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 BBB+ Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ Total Indiana Iowa – 0.5% (0.3% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.625%, 6/01/46 6/15 at 100.00 BBB Kansas – 1.6% (1.0% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 (UB) 3/14 at 100.00 AAA Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 Baa3 Total Kansas Kentucky – 0.2% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA+ Louisiana – 1.8% (1.2% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.375%, 5/15/43 5/17 at 100.00 Baa1 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana (continued) $ Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2002A, 5.000%, 6/01/32 – AMBAC Insured 6/12 at 100.00 Aa1 $ Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.500%, 5/15/30 11/11 at 101.00 A1 Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011: 6.750%, 7/01/36 7/21 at 100.00 Baa3 6.750%, 7/01/41 7/21 at 100.00 Baa3 Total Maine Massachusetts – 1.5% (1.0% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/32 1/20 at 100.00 A Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/38 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Total Massachusetts Michigan – 6.4% (4.4% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2003A, 5.250%, 4/01/19 – SYNCORA GTY Insured 4/13 at 100.00 BB Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Remarketed Series 1998A, 5.250%, 7/01/21 – NPFG Insured 7/17 at 100.00 A+ Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15/29 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/21 – FGIC Insured 10/16 at 79.00 Aa3 Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB+ Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Series 2001M, 5.250%, 11/15/35 – NPFG Insured 11/11 at 100.00 A1 Total Michigan Minnesota – 0.5% (0.3% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Refunding Subordinate Lien Series 2005C, 5.000%, 1/01/31 – FGIC Insured 1/15 at 100.00 A Mississippi – 0.5% (0.3% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA Missouri – 0.7% (0.5% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured 10/13 at 100.00 AA+ Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1, 0.000%, 4/15/28 – AMBAC Insured No Opt. Call AA– Total Missouri Nebraska – 1.3% (0.9% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 5.000%, 2/01/35 – AMBAC Insured 2/17 at 100.00 Aa3 Nuveen Investments 47 Nuveen Select Quality Municipal Fund, Inc. (continued) NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada – 1.7% (1.2% of Total Investments) $ Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000, 5.625%, 1/01/32 – AMBAC Insured (5) 1/12 at 100.00 N/R $ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Improvement Series 2003A Refunding, 5.000%, 6/01/32 – FGIC Insured 12/12 at 100.00 AA+ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 2634, 18.534%,7/01/31 – BHAC Insured (IF) 7/17 at 100.00 AA+ Total Nevada New Hampshire – 1.0% (0.7% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 BBB+ New Jersey – 7.3% (4.9% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 0.000%, 7/01/35 1/17 at 39.39 BBB New Jersey Housing and Mortgage Finance Agency, Home Buyer Program Revenue Bonds, Series 2000CC, 5.850%, 10/01/25 – NPFG Insured (Alternative Minimum Tax) 4/12 at 100.00 Aaa New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) 5/12 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/33 – AGM Insured No Opt. Call AA+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/41 6/17 at 100.00 BB– Total New Jersey New York – 3.9% (2.7% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar College, Series 2007, 5.000%, 7/01/46 7/17 at 100.00 AA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 No Opt. Call A Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A, 5.125%, 1/01/29 7/12 at 100.00 AA– New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 79, 5.300%, 4/01/29 (Alternative Minimum Tax) 3/12 at 100.00 Aa1 Total New York North Carolina – 2.2% (1.5% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008A, 5.000%, 1/15/47 1/18 at 100.00 AA– North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B, 5.500%, 1/01/17 – FGIC Insured 1/12 at 100.00 Baa1 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA+ Total North Carolina Ohio – 5.6% (3.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 BB– 5.125%, 6/01/24 6/17 at 100.00 BB– 5.875%, 6/01/30 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 BB+ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 6/22 at 100.00 BB– 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– $ Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health System Inc., Series 2007A, Trust 2812, 12.773%, 1/15/46 – AMBAC Insured (IF) 1/17 at 100.00 A Total Ohio Oklahoma – 1.0% (0.7% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 5.000%, 2/15/24 2/14 at 100.00 A Total Oklahoma Pennsylvania – 3.1% (2.1% of Total Investments) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA– Total Pennsylvania Puerto Rico – 3.3% (2.3% of Total Investments) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D, 0.000%, 7/01/31 – AMBAC Insured 7/17 at 100.00 Baa1 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D, 0.000%, 7/01/31 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 Baa1 (4) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 Total Puerto Rico Rhode Island – 1.6% (1.1% of Total Investments) Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177: 9.596%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ 9.669%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.125%, 6/01/32 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.9% (4.0% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2002: 6.000%, 12/01/21 (Pre-refunded 12/01/12) 12/12 at 101.00 AA (4) 6.000%, 12/01/21 (Pre-refunded 12/01/12) 12/12 at 101.00 Aaa Greenwood County, South Carolina, Hospital Revenue Bonds, Self Memorial Hospital, Series 2001, 5.500%, 10/01/31 4/12 at 100.00 A+ Nuveen Investments 49 Nuveen Select Quality Municipal Fund, Inc. (continued) NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina (continued) $ Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and Improvement Bonds, Series 2003, 5.750%, 11/01/28 (Pre-refunded 11/01/13) 11/13 at 100.00 AA– (4) $ Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 2/15/22 – NPFG Insured 8/14 at 100.00 Baa1 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, 0.000%, 1/01/30 – AMBAC Insured No Opt. Call A– South Carolina Housing Finance and Development Authority, Mortgage Revenue Bonds, Series 2000A-2, 6.000%, 7/01/20 – AGM Insured (Alternative Minimum Tax) 12/11 at 100.00 Aa1 Total South Carolina South Dakota – 1.4% (0.9% of Total Investments) Sioux Falls, South Dakota, Industrial Revenue Refunding Bonds, Great Plains Hotel Corporation, Series 1989, 8.500%, 11/01/16 (Pre-refunded 10/15/14) (Alternative Minimum Tax) 10/14 at 100.00 AA+ (4) South Dakota Education Loans Inc., Revenue Bonds, Subordinate Series 1998-1K, 5.600%, 6/01/20 (Alternative Minimum Tax) 12/11 at 100.00 B3 South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, Series 2004A, 5.500%, 11/01/31 11/14 at 100.00 AA– Total South Dakota Tennessee – 4.9% (3.3% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, Mountain States Health Alliance, Refunding Series 2010A, 6.000%, 7/01/38 7/20 at 100.00 BBB+ Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.500%, 4/15/31 4/12 at 101.00 A1 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2002A, 0.000%, 1/01/17 – AGM Insured 1/13 at 80.49 AA– Total Tennessee Texas – 17.9% (12.2% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) 4/13 at 101.00 Ca Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa2 Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB– Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005, 5.000%, 1/01/35 – FGIC Insured 1/15 at 100.00 BBB Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, Schoolhouse Series 2005C, 5.000%, 2/15/30 No Opt. Call AAA Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Series 2001, 5.000%, 12/01/31 (Pre-refunded 12/01/11) – AMBAC Insured 12/11 at 100.00 AA+ (4) Edinburg Consolidated Independent School District, Hidalgo County, Texas, General Obligation Bonds, Refunding Series 2005, 5.000%, 2/15/30 2/15 at 100.00 AAA Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/28 8/16 at 54.64 Aaa Gulf Coast Waste Disposal Authority, Texas, Waste Disposal Revenue Bonds, Valero Energy Corporation, Series 2001, 6.650%, 4/01/32 (Alternative Minimum Tax) 4/12 at 100.00 BBB Harris County, Texas, Toll Road Senior Lien Revenue Refunding Bonds, Series 2004A, 5.000%, 8/15/27 – FGIC Insured 8/14 at 100.00 AA– 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 0.000%, 11/15/31 – NPFG Insured No Opt. Call Baa1 $ Houston Community College System, Texas, Limited Tax General Obligation Bonds, Series 2003, 5.000%, 2/15/26 (Pre-refunded 2/15/13) – AMBAC Insured (UB) 2/13 at 100.00 AA+ (4) Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2005, 5.000%, 11/15/35 – AGM Insured 11/15 at 100.00 AA+ Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/25 – AMBAC Insured No Opt. Call AA– 0.000%, 9/01/26 – AMBAC Insured No Opt. Call AA– Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A3 Midland Independent School District, Midland County, Texas, General Obligation Bonds, School Building Series 2007, 5.000%, 2/15/32 2/17 at 100.00 AAA North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I, 0.000%, 1/01/43 1/25 at 100.00 A2 Panhandle Regional Housing Finance Corporation, Texas, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1991A, 7.500%, 5/01/24 (Alternative Minimum Tax) 5/12 at 100.00 N/R Pflugerville Independent School District, Travis County, Texas, General Obligation Bonds, Series 2005A, 5.000%, 2/15/30 2/15 at 100.00 AAA Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, Series 2004, 6.000%, 12/01/19 12/13 at 100.00 A Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, Series 2002A, 6.000%, 10/01/21 10/12 at 100.00 Baa2 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, Texas Health Resources Tender Option Bond Trust 1197, 9.091%, 5/15/39 (IF) (6) 11/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Texas State, General Obligation Bonds, Water Financial Assistance, Tender Option Bond Trust 3479, 13.334%, 2/01/17 (IF) No Opt. Call Aaa White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/36 8/15 at 33.75 AAA 0.000%, 8/15/41 8/15 at 25.73 AAA 0.000%, 8/15/45 8/15 at 20.76 AAA Winter Garden Housing Finance Corporation, Texas, GNMA/FNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1994, 6.950%, 10/01/27 (Alternative Minimum Tax) 4/12 at 100.00 AA+ Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/26 8/15 at 57.10 AAA Total Texas Utah – 0.7% (0.5% of Total Investments) Utah Associated Municipal Power Systems, Revenue Bonds, Payson Power Project, Series 2003A, 5.000%, 4/01/24 – AGM Insured (UB) 4/13 at 100.00 AA– Vermont – 1.8% (1.2% of Total Investments) Vermont Educational and Health Buildings Financing Agency, Revenue Bonds, Fletcher Allen Health Care Inc., Series 2000A: 6.125%, 12/01/15 – AMBAC Insured 12/11 at 100.00 Baa1 6.250%, 12/01/16 – AMBAC Insured 12/11 at 100.00 Baa1 Nuveen Investments 51 Nuveen Select Quality Municipal Fund, Inc. (continued) NQS Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Vermont (continued) $ Vermont Housing Finance Agency, Single Family Housing Bonds, Series 2000-13A, 5.950%, 11/01/25 – AGM Insured (Alternative Minimum Tax) 5/12 at 100.00 AA+ $ Total Vermont Virginia – 1.1% (0.8% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 10/17 at 100.00 N/R Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA+ Total Virginia Washington – 4.2% (2.8% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information Services Project, Series 2009, 5.500%, 6/01/39 6/19 at 100.00 AA King County School District 001 Seattle, Washington, General Obligation Bonds, Series 2007A, 5.000%, 6/01/12 No Opt. Call Aaa Port of Seattle, Washington, Revenue Bonds, Series 2001A, 5.000%, 4/01/31 – FGIC Insured 4/12 at 100.00 Aa2 Port of Seattle, Washington, Special Facility Revenue Bonds, Terminal 18, Series 1999B, 6.000%, 9/01/20 – NPFG Insured (Alternative Minimum Tax) 3/12 at 100.00 Baa1 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 No Opt. Call N/R Total Washington West Virginia – 1.4% (1.0% of Total Investments) West Virginia University, University Revenue Improvement Bonds, West Virginia University Projects, Series 2004C, 5.000%, 10/01/34 – FGIC Insured 10/14 at 100.00 Aa3 Wisconsin – 2.4% (1.7% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Madison, Wisconsin, Industrial Development Revenue Refunding Bonds, Madison Gas and Electric Company Projects, Series 2002A, 5.875%, 10/01/34 (Alternative Minimum Tax) 4/12 at 100.00 AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Hospital Inc., Series 1999, 5.700%, 6/01/28 – ACA Insured 12/11 at 100.00 BBB Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2003A, 5.125%, 8/15/33 8/13 at 100.00 BBB+ Total Wisconsin $ Total Investments (cost $720,517,605) – 146.9% Floating Rate Obligations – (2.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (51.4)% (7) ) Other Assets Less Liabilities – 7.1% Net Assets Applicable to Common Shares – 100% $ 52 Nuveen Investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments are 35.0%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements . Nuveen Investments 53 Nuveen Quality Income Municipal Fund, Inc. NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alaska – 2.3% (1.5% of Total Investments) $ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/01/27 – FGIC Insured (UB) 12/14 at 100.00 AA+ $ Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 BB– 5.000%, 6/01/46 6/14 at 100.00 BB– Total Alaska Arizona – 4.0% (2.6% of Total Investments) Arizona Health Facilities Authority, Revenue Bonds, Blood Systems Inc., Series 2004, 4.750%, 4/01/25 4/14 at 100.00 A Arizona Tourism and Sports Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, Series 2003A, 5.000%, 7/01/28 – NPFG Insured 7/13 at 100.00 A1 Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 7/17 at 100.00 A Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – FGIC Insured No Opt. Call Aa2 Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 No Opt. Call A+ Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A, 5.000%, 7/01/33 7/18 at 100.00 AA– Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power Company, Series 2010A, 5.250%, 10/01/40 10/20 at 100.00 BBB– Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Refunding Bonds, Series 2002A: 5.125%, 1/01/27 (Pre-refunded 1/01/12) 1/12 at 101.00 N/R (4) 5.125%, 1/01/27 (Pre-refunded 1/01/12) 1/12 at 101.00 Aa1 (4) Total Arizona Arkansas – 1.1% (0.7% of Total Investments) Arkansas Development Finance Authority, Tobacco Settlement Revenue Bonds, Arkansas Cancer Research Center Project, Series 2006: 0.000%, 7/01/36 – AMBAC Insured No Opt. Call Aa2 0.000%, 7/01/46 – AMBAC Insured No Opt. Call Aa2 University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B, 5.000%, 11/01/34 – NPFG Insured 11/14 at 100.00 Aa2 Total Arkansas California – 20.9% (13.7% of Total Investments) Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/35 – AGM Insured No Opt. Call AA– California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.750%, 5/01/17 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist Health System/West, Series 2003A, 5.000%, 3/01/33 3/13 at 100.00 A California Health Facilities Financing Authority, Insured Revenue Bonds, Cedars-Sinai Medical Center, Series 1997B, 5.125%, 8/01/27 – NPFG Insured 2/12 at 100.00 A2 California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/28 8/13 at 100.00 A1 California State, General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – NPFG Insured 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.500%, 11/01/35 11/20 at 100.00 A1 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California State, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– California, General Obligation Bonds, Series 2002, 5.000%, 2/01/23 2/12 at 100.00 A1 California, Various Purpose General Obligation Bonds, Series 1999, 4.750%, 4/01/29 – NPFG Insured 4/12 at 100.00 A1 Chula Vista Elementary School District, San Diego County, California, Certificates of Participation, Series 2004, 5.000%, 9/01/29 – NPFG Insured 9/12 at 102.00 Baa1 Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Capital Appreciation, Election 2005 Series 2010C, 0.000%, 8/01/33 – AGM Insured No Opt. Call AA– Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 1999, 5.875%, 1/15/27 – NPFG Insured 1/14 at 101.00 Baa1 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 – NPFG Insured 1/12 at 100.00 Baa1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 BBB– 5.000%, 6/01/33 6/17 at 100.00 BB+ 5.125%, 6/01/47 6/17 at 100.00 BB+ Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-2, 5.000%, 7/01/22 – AGM Insured No Opt. Call AA+ Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 5.000%, 7/01/30 – FGIC Insured 7/16 at 100.00 Aa2 Los Gatos Union School District, Santa Clara County, California, General Obligation Bonds, Election of 2001, Series 2003B, 5.000%, 8/01/30 – AGM Insured 8/13 at 100.00 AA+ M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA+ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/30 11/20 at 100.00 Baa3 Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Series 1999, 0.000%, 8/01/30 – AMBAC Insured No Opt. Call A+ San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender Option Bond Trust 3504, 19.608%, 2/01/33 (IF) 8/19 at 100.00 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/23 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa1 San Mateo County Community College District, California, General Obligation Bonds, Series 2006C, 0.000%, 9/01/30 – NPFG Insured No Opt. Call Aaa Stockton-East Water District, California, Certificates of Participation, Refunding Series 2002B, 0.000%, 4/01/28 – FGIC Insured 4/12 at 38.12 A Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 6/15 at 100.00 BB– Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds, San Diego County Tobacco Asset Securitization Corporation, Senior Series 2001A, 4.750%, 6/01/25 6/14 at 100.00 BBB University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 AA+ Total California Nuveen Investments 55 Nuveen Quality Income Municipal Fund, Inc. (continued) NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 5.3% (3.5% of Total Investments) $ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ $ Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 No Opt. Call AA Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health System, Series 2005C, 5.250%, 3/01/40 – AGM Insured 9/18 at 102.00 AA+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series 2010A, 0.000%, 9/01/41 No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/26 – NPFG Insured No Opt. Call Baa1 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/33 – NPFG Insured No Opt. Call Baa1 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call Baa1 0.000%, 9/01/34 – NPFG Insured No Opt. Call Baa1 Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 Total Colorado Florida – 1.6% (1.0% of Total Investments) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 5.375%, 10/01/41 10/20 at 100.00 A2 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/30 10/20 at 100.00 A2 Orlando Utilities Commission, Florida, Subordinate Lien Water and Electric Revenue Refunding Bonds, Series 2003A, 5.000%, 10/01/21 No Opt. Call Aa1 Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007, 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 Baa1 Total Florida Georgia – 1.7% (1.1% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 N/R Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 7.625%, 12/01/30 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B, 5.125%, 2/15/40 No Opt. Call A+ Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA+ Total Georgia Illinois – 16.7% (10.9% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 (WI/DD, Settling 11/01/11) No Opt. Call AA– Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 2001C: 5.500%, 12/01/18 (Pre-refunded 12/01/11) – AGM Insured 12/11 at 100.00 AA– (4) 5.000%, 12/01/20 (Pre-refunded 12/01/11) – AGM Insured 12/11 at 100.00 AA– (4) 5.000%, 12/01/21 (Pre-refunded 12/01/11) – AGM Insured 12/11 at 100.00 AA– (4) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/14 – FGIC Insured No Opt. Call AA– 0.000%, 12/01/15 – FGIC Insured No Opt. Call AA– 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 (WI/DD, Settling 11/04/11) 12/21 at 100.00 AA $ Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/32 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.000%, 1/01/18 – AMBAC Insured 7/12 at 100.00 Aa3 Chicago, Illinois, General Obligation Bonds, Series 2002A: 70 5.000%, 1/01/18 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 Aa3 (4) 5.000%, 1/01/18 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 Aa3 (4) Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998A, 5.125%, 1/01/35 – NPFG Insured (Alternative Minimum Tax) 1/12 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA+ Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 2003A, 5.000%, 7/01/33 7/13 at 100.00 Aa1 Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational Advancement Foundation Fund, University Center Project, Series 2002: 6.625%, 5/01/17 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa 6.000%, 5/01/22 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa Illinois Finance Authority, General Obligation Debt Certificates, Local Government Program – Kankakee County, Series 2005B, 5.000%, 12/01/20 – AMBAC Insured 12/14 at 100.00 A2 Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006, 5.000%, 12/01/42 (UB) 12/15 at 100.00 AAA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 5.500%, 2/01/40 – AMBAC Insured 2/18 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 No Opt. Call A+ Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2004A, 5.500%, 8/15/43 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 7.000%, 8/15/44 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 2/21 at 100.00 AA– Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 Baa3 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002, 5.625%, 1/01/28 1/13 at 100.00 A– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 2010B-2, 5.000%, 6/15/50 No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1994B, 0.000%, 6/15/28 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 5.000%, 12/15/28 – NPFG Insured 6/12 at 101.00 AAA Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/01/30 – RAAI Insured 3/16 at 100.00 N/R Northfield Township High School District 225, Cook County, Illinois, Glenbrook, General Obligation School Bonds, Series 2007B, 0.000%, 12/01/23 12/16 at 72.44 AAA Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Capital Appreciation School Series 2004D, 0.000%, 11/01/24 – AGM Insured No Opt. Call Aa3 Total Illinois Nuveen Investments 57 Nuveen Quality Income Municipal Fund, Inc. (continued) NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana – 2.3% (1.5% of Total Investments) $ Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point Community School Corporation, Series 2000, 0.000%, 1/15/24 – NPFG Insured No Opt. Call A $ Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 AA– Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 – AMBAC Insured 3/14 at 100.00 A Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Marion General Hospital, Series 2002, 5.625%, 7/01/19 – AMBAC Insured 7/12 at 100.00 A+ Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, Series 2005A, 5.000%, 5/01/35 – AMBAC Insured 5/15 at 100.00 A St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Memorial Health System, Series 1998A, 4.625%, 8/15/28 – NPFG Insured 2/12 at 100.00 AA– Total Indiana Iowa – 1.0% (0.7% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 BBB 5.625%, 6/01/46 6/15 at 100.00 BBB Total Iowa Kansas – 0.5% (0.3% of Total Investments) Wamego, Kansas, Pollution Control Revenue Bonds, Kansas Gas and Electric Company, Series 2004, 5.300%, 6/01/31 – NPFG Insured 6/14 at 100.00 BBB+ Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB Total Kansas Kentucky – 1.3% (0.8% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010B, 6.375%, 3/01/40 6/20 at 100.00 Baa2 Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA+ Kentucky State Property and Buildings Commission, Revenue Refunding Bonds, Project 74, Series 2002, 5.375%, 2/01/18 (Pre-refunded 2/01/12) – AGM Insured 2/12 at 100.00 AA+ (4) Total Kentucky Louisiana – 5.2% (3.4% of Total Investments) Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady Health System, Series 1998A, 5.750%, 7/01/25 – AGM Insured (UB) No Opt. Call AA– Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 2004, 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Tulane University, Series 2002A, 5.000%, 7/01/32 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2002A, 5.000%, 6/01/32 – AMBAC Insured 6/12 at 100.00 Aa1 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 11/11 at 101.00 A– Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 Baa3 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Maryland – 0.3% (0.2% of Total Investments) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A, 6.000%, 1/01/26 1/22 at 100.00 Baa2 $ Massachusetts – 2.8% (1.8% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/37 1/20 at 100.00 A Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/38 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts Institute of Technology, Series 2002K, 5.500%, 7/01/32 (UB) No Opt. Call AAA Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) 12/11 at 100.00 A– Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, Subordinate Series 1999A, 5.750%, 8/01/29 2/12 at 100.00 AAA Total Massachusetts Michigan – 4.5% (2.9% of Total Investments) Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured 5/20 at 100.00 Aa3 Michigan Municipal Bond Authority, General Obligation Bonds, Detroit City School District, Series 2005, 5.000%, 6/01/20 – AGM Insured 6/15 at 100.00 AA+ Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II: 5.000%, 10/15/25 – AMBAC Insured 10/15 at 100.00 Aa3 5.000%, 10/15/26 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.625%, 11/15/29 11/19 at 100.00 A1 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 B2 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan Minnesota – 0.6% (0.4% of Total Investments) Dakota and Washington Counties Housing and Redevelopment Authority, Minnesota, GNMA Mortgage-Backed Securities Program Single Family Residential Mortgage Revenue Bonds, Series 1988, 8.450%, 9/01/19 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Mississippi – 0.3% (0.2% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA Missouri – 1.8% (1.2% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/23 – AGM Insured 10/13 at 100.00 AA+ Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1, 0.000%, 4/15/28 – AMBAC Insured No Opt. Call AA– Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park Projects, Series 2000A, 0.000%, 6/01/30 – AMBAC Insured No Opt. Call N/R Total Missouri Nevada – 7.3% (4.8% of Total Investments) Clark County School District, Nevada, General Obligation Bonds, Series 2002C, 5.000%, 6/15/20 (Pre-refunded 6/15/12) – NPFG Insured 6/12 at 100.00 AA (4) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 Aa3 Nuveen Investments 59 Nuveen Quality Income Municipal Fund, Inc. (continued) NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000, 0.000%, 1/01/23 – AMBAC Insured No Opt. Call N/R $ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Series 2003B Refunding, 5.000%, 6/01/25 (Pre-refunded 12/01/12) – NPFG Insured 12/12 at 100.00 AA+ (4) Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 2634, 18.534%, 7/01/31 – BHAC Insured (IF) 7/17 at 100.00 AA+ Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 BBB+ New Jersey – 5.6% (3.6% of Total Investments) New Jersey Building Authority, State Building Revenue Bonds, Series 2002A, 5.000%, 12/15/21 (Pre-refunded 12/15/12) – AGM Insured 12/12 at 100.00 AA+ (4) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.000%, 7/01/26 7/21 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 0.000%, 7/01/36 1/17 at 37.38 BBB New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001B, 6.000%, 12/15/19 (Pre-refunded 12/15/11) – NPFG Insured 12/11 at 100.00 A+ (4) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 5.500%, 6/15/22 (Pre-refunded 6/15/13) 6/13 at 100.00 Aaa New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/33 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/35 – AMBAC Insured No Opt. Call A+ 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002: 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa 6.125%, 6/01/42 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 BB+ Total New Jersey New York – 9.5% (6.2% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Fordham University, Series 1998, 5.000%, 7/01/28 – NPFG Insured 1/12 at 100.00 A2 Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured No Opt. Call A– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar College, Series 2007, 5.000%, 7/01/46 7/17 at 100.00 AA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 No Opt. Call A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 4.500%, 11/15/32 – AGM Insured (UB) 11/16 at 100.00 AA– New York City, New York, General Obligation Bonds, Fiscal Series 2002A, 5.750%, 8/01/16 8/12 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002A, 5.750%, 8/01/16 (Pre-refunded 8/01/12) 8/12 at 100.00 Aa2 (4) 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) New York City, New York, General Obligation Bonds, Fiscal Series 2002G: $ 5.000%, 8/01/17 8/12 at 100.00 AA $ 5.750%, 8/01/18 8/12 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 5.000%, 8/01/17 (Pre-refunded 8/01/12) 8/12 at 100.00 Aa2 (4) 5.750%, 8/01/18 (Pre-refunded 8/01/12) 8/12 at 100.00 AA (4) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Eighth Series 2002, 5.000%, 11/01/20 – AGM Insured 11/12 at 101.00 AA+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 5.500%, 12/01/31 12/20 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Tobacco Settlement Financing Corporation, New York, Asset-Backed Revenue Bonds, State Contingency Contract Secured, Series 2011B, 5.000%, 6/01/18 No Opt. Call AA– Total New York North Carolina – 3.4% (2.2% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008A, 5.000%, 1/15/47 1/18 at 100.00 AA– North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 5.000%, 10/01/41 10/15 at 100.00 AA+ North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s Health System, Series 2007, 4.500%, 10/01/31 (UB) 10/17 at 100.00 AA North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University Health System, Series 2009A, 5.000%, 6/01/39 6/19 at 100.00 AA North Carolina Medical Care Commission, Hospital Revenue Bonds, Pitt County Memorial Hospital, Series 1998A, 4.750%, 12/01/28 – NPFG Insured 12/11 at 100.00 A1 North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/01/19 – NPFG Insured 1/13 at 100.00 A Total North Carolina Ohio – 6.5% (4.2% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BB– 5.875%, 6/01/30 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB+ 6.000%, 6/01/42 6/17 at 100.00 BB– 5.875%, 6/01/47 6/17 at 100.00 BB+ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 6/22 at 100.00 BB– Cincinnati City School District, Hamilton County, Ohio, General Obligation Bonds, Series 2002: 5.250%, 6/01/19 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 100.00 AA+ (4) 5.250%, 6/01/21 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 100.00 AA+ (4) 5.000%, 12/01/22 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 100.00 AA+ (4) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 4.250%, 12/01/32 – AGM Insured (UB) 12/16 at 100.00 AA+ Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Total Ohio Oklahoma – 1.9% (1.3% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Nuveen Investments 61 Nuveen Quality Income Municipal Fund, Inc. (continued) NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oklahoma (continued) $ Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– $ Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 5.000%, 2/15/42 2/17 at 100.00 A Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/01/47 – FGIC Insured 1/17 at 100.00 A Total Oklahoma Oregon – 0.0% (0.0% of Total Investments) 90 Oregon Housing and Community Services Department, Single Family Mortgage Revenue Bonds, Series 2004H, 5.125%, 1/01/29 (Alternative Minimum Tax) 1/14 at 100.00 Aa2 Pennsylvania – 5.0% (3.2% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 No Opt. Call Aa3 Allentown, Pennsylvania, General Obligation Bonds, Series 2003, 5.500%, 10/01/19 – FGIC Insured 10/13 at 100.00 A1 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.250%, 8/01/33 8/20 at 100.00 AA Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – AMBAC Insured 12/14 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 5.000%, 8/01/32 – AGM Insured 8/13 at 100.00 AA+ Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002B: 5.625%, 8/01/19 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 Aa2 (4) 5.625%, 8/01/20 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 Aa2 (4) Total Pennsylvania Puerto Rico – 8.8% (5.8% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 Baa2 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 A3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/42 – FGIC Insured No Opt. Call BBB+ Puerto Rico Municipal Finance Agency, Series 2002A, 5.000%, 8/01/27 – AGM Insured 8/12 at 100.00 AA+ Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D, 5.125%, 7/01/20 7/12 at 100.00 Baa1 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/32 8/26 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 0.000%, 8/01/33 8/29 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Aa2 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 5.250%, 8/01/57 (UB) (5) 8/17 at 100.00 Aa2 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/29 No Opt. Call Baa1 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Total Puerto Rico 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 0.6% (0.4% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: $ 6.125%, 6/01/32 6/12 at 100.00 BBB $ 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 6.3% (4.1% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2002, 5.500%, 12/01/22 (Pre-refunded 12/01/12) 12/12 at 101.00 Aaa Horry County School District, South Carolina, General Obligation Bonds, Series 2001A: 5.000%, 3/01/20 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa1 (4) 5.000%, 3/01/21 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa1 (4) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A: 5.250%, 8/15/20 – NPFG Insured 8/14 at 100.00 Baa1 5.250%, 2/15/24 – NPFG Insured 8/14 at 100.00 Baa1 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– Total South Carolina South Dakota – 0.2% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, Series 2004A, 5.250%, 11/01/34 11/14 at 100.00 AA– Tennessee – 0.5% (0.3% of Total Investments) Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.375%, 4/15/22 4/12 at 101.00 A1 Texas – 10.6% (6.9% of Total Investments) Alamo Community College District, Bexar County, Texas, Combined Fee Revenue Refunding Bonds, Series 2001, 5.375%, 11/01/16 – AGM Insured 11/11 at 100.00 AA+ Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 5.750%, 1/01/31 1/21 at 100.00 BBB– Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured 1/15 at 100.00 BBB Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, Schoolhouse Series 2005C, 5.000%, 2/15/30 No Opt. Call AAA Dallas-Forth Worth International Airport, Texas, Joint Revenue Bonds, Series 2007, 5.000%, 11/01/22 – SYNCORA GTY Insured (Alternative Minimum Tax) 11/14 at 100.00 A+ Dallas-Ft. Worth International Airport, Texas, Joint Revenue Refunding and Improvement Bonds, Series 2001A, 5.625%, 11/01/21 – NPFG Insured (Alternative Minimum Tax) 11/11 at 100.00 A+ Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/11 at 100.00 Baa1 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004-A3, 0.000%, 11/15/34 – NPFG Insured 11/24 at 55.69 Baa1 Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 5.250%, 11/15/30 – NPFG Insured 11/11 at 100.00 Baa1 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/26 – AMBAC Insured No Opt. Call AA– 0.000%, 9/01/27 – AMBAC Insured No Opt. Call AA– Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.625%, 7/01/30 – AGM Insured (Alternative Minimum Tax) 1/12 at 100.00 AA+ Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/34 8/14 at 33.33 AAA Lower Colorado River Authority, Texas, Refunding Revenue Bonds, Series 2010, 5.000%, 5/15/12 No Opt. Call A1 Matagorda County Navigation District 1, Texas, Revenue Refunding Bonds, Houston Industries Inc., Series 1998B, 5.150%, 11/01/29 – NPFG Insured 5/12 at 100.00 Baa1 Nuveen Investments 63 Nuveen Quality Income Municipal Fund, Inc. (continued) NQU Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, Series 2002A, 5.750%, 10/01/21 – RAAI Insured 10/12 at 100.00 BBB $ San Antonio, Texas, Electric and Gas System Revenue Refunding Bonds, New Series 1992, 5.000%, 2/01/17 (ETM) No Opt. Call AA+ (4) Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, Texas Health Resources Tender Option Bond Trust 1197, 9.091%, 5/15/39 (IF) (5) 11/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/38 8/15 at 30.30 AAA 0.000%, 8/15/39 8/15 at 28.63 AAA 0.000%, 8/15/42 8/15 at 24.42 AAA 0.000%, 8/15/43 8/15 at 23.11 AAA Total Texas Utah – 0.9% (0.6% of Total Investments) Utah Associated Municipal Power Systems, Revenue Bonds, Payson Power Project, Series 2003A, 5.000%, 4/01/25 – AGM Insured (UB) 4/13 at 100.00 AA– Virginia – 2.6% (1.7% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA+ Virginia Public Building Authority, Public Facilities Revenue Bonds, Series 2007, 5.000%, 8/01/12 No Opt. Call AA+ Virginia Resources Authority, Water System Revenue Refunding Bonds, Series 2002: 5.000%, 4/01/18 4/12 at 102.00 AA 5.000%, 4/01/19 4/12 at 102.00 AA Total Virginia Washington – 5.7% (3.7% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – Nuclear Project 2, Series 2002B, 5.350%, 7/01/18 (Pre-refunded 7/01/12) – AGM Insured 7/12 at 100.00 AA+ (4) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – Nuclear Project 2, Series 2002B, 5.350%, 7/01/18 – AGM Insured 7/12 at 100.00 AA+ Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station, Series 2002A, 5.750%, 7/01/17 – NPFG Insured 7/12 at 100.00 Aa1 FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information Services Project, Series 2009, 5.500%, 6/01/39 6/19 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) 10/16 at 100.00 AA Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002, 6.500%, 6/01/26 6/13 at 100.00 A3 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002C: 5.000%, 1/01/21 (Pre-refunded 1/01/12) – AGM Insured 1/12 at 100.00 AA+ (4) 5.000%, 1/01/22 (Pre-refunded 1/01/12) – AGM Insured 1/12 at 100.00 AA+ (4) Total Washington West Virginia – 0.9% (0.6% of Total Investments) West Virginia University, University Revenue Improvement Bonds, West Virginia University Projects, Series 2004C, 5.000%, 10/01/34 – FGIC Insured 10/14 at 100.00 Aa3 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 1.4% (0.9% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: $ 75 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa $ 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., Series 1999A, 5.600%, 2/15/29 2/12 at 100.00 A3 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 5.750%, 5/01/29 5/14 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2003A, 5.125%, 8/15/33 8/13 at 100.00 BBB+ Total Wisconsin Wyoming – 0.8% (0.5% of Total Investments) Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 7/19 at 100.00 A1 Wyoming Municipal Power Agency Power Supply System Revenue Bonds, 2008 Series A, 5.375%, 1/01/42 1/18 at 100.00 A2 Total Wyoming $ Total Investments (cost $1,179,969,123) – 153.4% Floating Rate Obligations – (7.9)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.7)% (6) ) Other Assets Less Liabilities – 4.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments are 32.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 65 Nuveen Premier Municipal Income Fund, Inc. NPF Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.1% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/39 11/16 at 100.00 AA+ $ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) 11/14 at 100.00 A3 (4) Total Alabama Alaska – 0.2% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 BB– Arizona – 7.8% (5.0% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/39 – FGIC Insured No Opt. Call AA Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Series 2002B, 5.000%, 1/01/25 (Pre-refunded 1/01/13) (UB) 1/13 at 100.00 Aa1 (4) Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Refunding Bonds, Series 2002A: 5.250%, 1/01/15 (Pre-refunded 1/01/12) 1/12 at 101.00 N/R (4) 5.250%, 1/01/15 (Pre-refunded 1/01/12) 1/12 at 101.00 Aa1 (4) Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A Total Arizona Arkansas – 0.8% (0.5% of Total Investments) Arkansas Development Finance Authority, State Facility Revenue Bonds, Department of Correction Special Needs Unit Project, Series 2005B, 5.000%, 11/01/25 – AGM Insured 11/15 at 100.00 AA+ California – 20.3% (12.9% of Total Investments) Anaheim Public Finance Authority, California, Public Improvement Project Lease Bonds, Series 2007A-1, 4.375%, 3/01/37 – FGIC Insured 9/17 at 100.00 A1 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Series 2005, 4.750%, 10/01/28 10/15 at 100.00 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2004I, 4.950%, 7/01/26 (Mandatory put 7/01/14) No Opt. Call A+ California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2009B, 5.500%, 10/01/39 10/19 at 100.00 AA California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/23 – AMBAC Insured 12/14 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.584%, 5/15/14 (IF) No Opt. Call AA– 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric Company, Series 1996A, 5.300%, 7/01/21 6/14 at 102.00 A+ $ Culver City Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Capital Appreciation Series 2011A, 0.000%, 11/01/27 11/21 at 61.42 A Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 0.000%, 1/01/17 (ETM) No Opt. Call Aaa Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.125%, 6/01/47 6/17 at 100.00 BB+ Los Angeles Unified School District, California, General Obligation Bonds, Series 2005E, 5.000%, 7/01/22 – AMBAC Insured 7/15 at 100.00 Aa2 Riverside County Redevelopment Agency Jurupa Valley Project Area 2011, California, Tax Allocation Bonds Series B, 0.000%, 10/01/38 No Opt. Call A– San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 Total California Colorado – 8.8% (5.6% of Total Investments) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2005, 5.000%, 6/01/29 6/16 at 100.00 A– Colorado Health Facilities Authority, Revenue Bonds, Parkview Medical Center, Series 2004, 5.000%, 9/01/25 9/14 at 100.00 A3 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 5.000%, 3/01/25 3/15 at 100.00 A Colorado Health Facilities Authority, Revenue Bonds, Vail Valley Medical Center, Series 2004, 5.000%, 1/15/17 1/15 at 100.00 A– Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured 11/16 at 100.00 A+ Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured 12/20 at 100.00 AA+ Total Colorado Florida – 2.0% (1.3% of Total Investments) Hillsborough County Industrial Development Authority, Florida, Pollution Control Revenue Bonds, Tampa Electric Company Project, Series 2002, 5.100%, 10/01/13 10/12 at 100.00 BBB+ Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, Series 2007, 5.000%, 10/01/34 10/17 at 100.00 A3 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 8/17 at 100.00 AA Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/30 – AMBAC Insured 6/16 at 100.00 A Total Florida Georgia – 4.7% (3.0% of Total Investments) George L. Smith II World Congress Center Authority, Atlanta, Georgia, Revenue Refunding Bonds, Domed Stadium Project, Series 2000, 5.500%, 7/01/20 – NPFG Insured (Alternative Minimum Tax) 12/11 at 100.00 Baa1 Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B, 5.000%, 3/15/20 No Opt. Call A Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A, 5.125%, 11/01/17 – NPFG Insured 11/13 at 100.00 A1 Total Georgia Nuveen Investments 67 Nuveen Premier Municipal Income Fund, Inc. (continued) NPF Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Hawaii – 0.8% (0.5% of Total Investments) $ Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric Company Inc., Series 1999D, 6.150%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 Baa1 $ Idaho – 0.2% (0.1% of Total Investments) 30 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1996E, 6.350%, 7/01/14 (Alternative Minimum Tax) 1/12 at 100.00 Aa1 Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/26 9/16 at 100.00 BB+ 5.250%, 9/01/37 9/16 at 100.00 BB+ Total Idaho Illinois – 14.8% (9.5% of Total Investments) Bensenville, Illinois, General Obligation Bonds, Series 2011A, 5.000%, 12/15/30 – AGM Insured 12/21 at 100.00 AA+ Chicago Public Building Commission, Illinois, General Obligation Lease Certificates, Chicago Board of Education, Series 1990B, 7.000%, 1/01/15 – NPFG Insured (ETM) No Opt. Call BBB (4) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 (WI/DD, Settling 11/04/11) 12/21 at 100.00 AA Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/24 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 7/13 at 100.00 AA+ Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 1/12 at 100.00 A Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998B, 5.000%, 1/01/35 – NPFG Insured 1/12 at 100.00 A Chicago, Illinois, Senior Lien Water Revenue Bonds, Series 2001, 5.750%, 11/01/30 – AMBAC Insured No Opt. Call Aa3 Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5.500%, 5/15/32 (Pre-refunded 5/15/12) 5/12 at 100.00 Aaa Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.500%, 2/01/17 (Pre-refunded 2/01/12) – FGIC Insured 2/12 at 100.00 A+ (4) Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 B– 5.250%, 1/01/30 1/16 at 100.00 B– Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Total Illinois Indiana – 3.3% (2.1% of Total Investments) Anderson School Building Corporation, Madison County, Indiana, First Mortgage Bonds, Series 2003, 5.500%, 7/15/23 (Pre-refunded 1/15/14) – AGM Insured 1/14 at 100.00 AA+ (4) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point Community School Corporation, Series 2000, 0.000%, 1/15/23 – NPFG Insured No Opt. Call A Portage, Indiana, Revenue Bonds, Series 2006, 5.000%, 7/15/23 7/16 at 100.00 A Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame du Lac Project, Refunding Series 2009, 5.000%, 3/01/36 3/18 at 100.00 Aaa St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005, 5.250%, 2/15/28 (5) 2/15 at 100.00 N/R Total Indiana 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa – 1.0% (0.6% of Total Investments) $ Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.500%, 6/01/42 6/15 at 100.00 BBB $ Kentucky – 0.8% (0.5% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A, 6.500%, 3/01/45 No Opt. Call Baa2 Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 10/16 at 100.00 A+ Total Kentucky Louisiana – 6.5% (4.2% of Total Investments) Louisiana Housing Finance Agency, GNMA Collateralized Mortgage Revenue Bonds, St. Dominic Assisted Care Facility, Series 1995, 6.850%, 9/01/25 3/12 at 100.00 AA+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, Trust 660, 15.833%, 5/01/34 – FGIC Insured (IF) 5/16 at 100.00 Aa1 Morehouse Parish, Louisiana, Pollution Control Revenue Bonds, International Paper Company, Series 2002A, 5.700%, 4/01/14 No Opt. Call BBB Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 11/11 at 101.00 A– Total Louisiana Maine – 0.4% (0.3% of Total Investments) Maine State Housing Authority, Single Family Mortgage Purchase Bonds, Series 2004A-2, 5.000%, 11/15/21 (Alternative Minimum Tax) 5/13 at 100.00 AA+ Maryland – 1.3% (0.8% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured 7/16 at 100.00 Baa1 Total Maryland Massachusetts – 4.2% (2.7% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/37 1/20 at 100.00 A Massachusetts Development Finance Authority, Revenue Bonds, Hampshire College, Series 2004, 5.625%, 10/01/24 10/14 at 100.00 BBB Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) Total Massachusetts Michigan – 3.9% (2.5% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2003A, 5.250%, 4/01/17 – SYNCORA GTY Insured 4/13 at 100.00 BB Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/01/34 – FGIC Insured 7/16 at 100.00 A Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 AA Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) 12/16 at 100.00 N/R (4) Nuveen Investments 69 Nuveen Premier Municipal Income Fund, Inc. (continued) NPF Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation Revenue Bonds, Series 2006, 5.500%, 6/01/35 6/16 at 100.00 BBB– $ Wayne County, Michigan, Airport Revenue Refunding Bonds, Detroit Metropolitan Airport, Series 2002C, 5.375%, 12/01/19 – FGIC Insured 12/12 at 100.00 A2 Total Michigan Minnesota – 4.9% (3.1% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Duluth Economic Development Authority, Minnesota, Healthcare Facilities Revenue Bonds, Benedictine Health System – St. Mary’s Duluth Clinic, Series 2004, 5.250%, 2/15/21 (Pre-refunded 2/15/14) 2/14 at 100.00 N/R (4) Minneapolis-St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, HealthPartners Inc., Series 2003, 6.000%, 12/01/20 12/13 at 100.00 A3 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of St. Thomas, Series 2004-5Y, 5.250%, 10/01/19 10/14 at 100.00 A2 Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/19 10/14 at 100.00 A3 Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, 5.000%, 8/01/18 No Opt. Call AA+ St. Paul Port Authority, Minnesota, Lease Revenue Bonds, Office Building at Cedar Street, Series 2003, 5.250%, 12/01/20 12/13 at 100.00 AA Total Minnesota Mississippi – 0.8% (0.5% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 9/14 at 100.00 AA Missouri – 1.1% (0.7% of Total Investments) Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal Regional Hospital, Series 2006, 5.000%, 3/01/22 3/16 at 100.00 BBB+ Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2004, 5.500%, 2/15/24 2/15 at 102.00 BBB+ Total Missouri Nebraska – 1.0% (0.7% of Total Investments) Douglas County Hospital Authority 2, Nebraska, Health Facilities Revenue Bonds, Nebraska Medical Center, Series 2003, 5.000%, 11/15/16 No Opt. Call Aa3 Grand Island, Nebraska, Electric System Revenue Bonds, Series 1977, 6.100%, 9/01/12 (ETM) 3/12 at 100.00 A1 (4) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Series 2006A, 19.838%, 8/01/40 – AMBAC Insured (IF) 2/17 at 100.00 AA+ Total Nebraska Nevada – 1.5% (1.0% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 New Hampshire – 0.5% (0.3% of Total Investments) New Hampshire Health and Education Facilities Authority, Revenue Bonds, Dartmouth College, Tender Option Bond Trust 09-7W, 14.507%, 6/01/39 (IF) (7) 6/19 at 100.00 AA+ New Jersey – 6.5% (4.1% of Total Investments) New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P, 5.250%, 9/01/24 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/32 (WI/DD, Settling 11/10/11) 7/21 at 100.00 BBB New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 5.500%, 6/15/24 (Pre-refunded 6/15/13) 6/13 at 100.00 Aaa 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: $ 0.000%, 12/15/35 – AMBAC Insured No Opt. Call A+ $ 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – AGM Insured 1/15 at 100.00 AA+ Total New Jersey New York – 17.0% (10.9% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, Upstate Community Colleges, Series 2004B, 5.250%, 7/01/19 7/14 at 100.00 AA– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 No Opt. Call A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 A Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 5.000%, 12/01/25 – FGIC Insured (UB) 6/16 at 100.00 AA+ Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A, 5.125%, 11/15/21 – FGIC Insured 11/12 at 100.00 A New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005B, 5.000%, 6/15/23 – AMBAC Insured 12/14 at 100.00 AAA New York City, New York, General Obligation Bonds, Fiscal Series 2003D, 5.250%, 10/15/22 (UB) 10/13 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004B, 5.250%, 8/01/15 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/20 (UB) 8/14 at 100.00 AA New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, Trust 2364, 17.026%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C, 5.250%, 6/01/22 6/13 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Residual Series 2005G: 5.000%, 1/01/25 – AGM Insured (UB) 7/15 at 100.00 AA– 5.000%, 1/01/26 – AGM Insured (UB) 7/15 at 100.00 AA– New York State Urban Development Corporation, Service Contract Revenue Bonds, Series 2005B, 5.000%, 3/15/24 – AGM Insured (UB) 3/15 at 100.00 AAA New York State Urban Development Corporation, Subordinate Lien Corporate Purpose Bonds, Series 2004A, 5.125%, 1/01/22 7/14 at 100.00 A Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB– Total New York North Carolina – 4.3% (2.8% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B, 6.000%, 1/01/22 – CAPMAC Insured No Opt. Call A Ohio – 2.8% (1.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 BB+ Ohio, Solid Waste Revenue Bonds, Republic Services Inc., Series 2004, 4.250%, 4/01/33 (Mandatory put 4/01/14) (Alternative Minimum Tax) No Opt. Call BBB Nuveen Investments 71 Nuveen Premier Municipal Income Fund, Inc. (continued) NPF Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 10/16 at 100.00 A+ $ Total Ohio Oklahoma – 1.1% (0.7% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BB+ Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 12/16 at 100.00 AA+ Total Oklahoma Oregon – 1.1% (0.7% of Total Investments) Oregon State, General Obligation Bonds, State Board of Higher Education, Series 2004A: 5.000%, 8/01/21 8/14 at 100.00 AA+ 5.000%, 8/01/23 8/14 at 100.00 AA+ Total Oregon Pennsylvania – 2.1% (1.3% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 A1 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA– Total Pennsylvania Puerto Rico – 0.9% (0.6% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/32 8/26 at 100.00 A+ Rhode Island – 1.4% (0.9% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.000%, 6/01/23 6/12 at 100.00 Baa1 South Carolina – 7.7% (4.9% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing Assets for Education, Series 2003, 5.250%, 12/01/24 12/13 at 100.00 A1 Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, GROWTH, Series 2004, 5.250%, 12/01/23 12/14 at 100.00 AA– Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2003, 5.250%, 12/01/19 (UB) 12/13 at 100.00 AA Greenville, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series 2003A, 5.250%, 5/01/21 – AMBAC Insured 5/13 at 100.00 AA– South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) 11/12 at 100.00 A3 (4) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 11/12 at 100.00 A– South Carolina JOBS Economic Development Authority, Hospital Refunding and Improvement Revenue Bonds, Palmetto Health Alliance, Series 2003C: 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) Total South Carolina South Dakota – 0.6% (0.4% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, Series 2004A, 5.500%, 11/01/31 11/14 at 100.00 AA– Tennessee – 1.3% (0.8% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured 7/23 at 100.00 Baa1 (4) 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tennessee (continued) $ Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain States Health Alliance, Series 2006A, 5.500%, 7/01/36 7/16 at 100.00 BBB+ $ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/37 (5), (6) 11/17 at 100.00 N/R Total Tennessee Texas – 6.3% (4.0% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC Project, Series 2003C, 6.750%, 10/01/38 (Alternative Minimum Tax) 10/13 at 101.00 CC Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/15/25 – NPFG Insured 5/14 at 100.00 AA Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 BBB– Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services Corporation, Series 2003C, 5.250%, 5/15/25 – AMBAC Insured 5/13 at 100.00 A North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 2001C, 5.200%, 5/01/28 11/15 at 100.00 CCC Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) (7) 2/17 at 100.00 AA– Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources Project, Trust 1031, 17.441%, 2/15/30 (IF) (7) 2/17 at 100.00 AA– Texas Tech University, Financing System Revenue Bonds, 9th Series 2003: 5.250%, 2/15/18 – AMBAC Insured 8/13 at 100.00 AA 5.250%, 2/15/19 – AMBAC Insured 8/13 at 100.00 AA Total Texas Utah – 0.1% (0.1% of Total Investments) Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001D, 5.500%, 1/01/21 (Alternative Minimum Tax) 1/12 at 100.00 Aaa 20 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1996C, 6.450%, 7/01/14 (Alternative Minimum Tax) 1/12 at 100.00 Aaa Total Utah Washington – 4.8% (3.1% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station, Series 2002A, 5.750%, 7/01/17 – NPFG Insured 7/12 at 100.00 Aa1 Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 2003A, 5.500%, 7/01/16 (UB) 7/13 at 100.00 Aa1 King County Public Hospital District 2, Washington, Limited Tax General Obligation Bonds, Evergreen Hospital Medical Center, Series 2001A, 5.250%, 12/01/24 – AMBAC Insured 12/11 at 101.00 A+ Skagit County Public Hospital District 1, Washington, Revenue Bonds, Skagit Valley Hospital, Series 2003, 6.000%, 12/01/23 No Opt. Call Baa2 Total Washington West Virginia – 1.6% (1.0% of Total Investments) West Virginia Water Development Authority, Infrastructure Revenue Bonds, Series 2003A, 5.500%, 10/01/23 (Pre-refunded 10/01/13) – AMBAC Insured 10/13 at 101.00 AA+ (4) West Virginia Water Development Authority, Loan Program II Revenue Bonds, Series 2003B, 5.250%, 11/01/23 – AMBAC Insured 11/13 at 101.00 A Total West Virginia Nuveen Investments 73 Nuveen Premier Municipal Income Fund, Inc. (continued) NPF Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 3.2% (2.0% of Total Investments) $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, Series 2006, 5.000%, 5/01/32 5/16 at 100.00 BBB $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 5.375%, 5/01/18 5/14 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert and Community Health Obligated Group, Series 2001, 5.375%, 10/01/30 10/12 at 100.00 AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 1999, 6.250%, 2/15/18 – RAAI Insured 2/12 at 100.00 BBB+ Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB) 5/16 at 100.00 AA Total Wisconsin Wyoming – 0.5% (0.3% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 5.600%, 12/01/35 (Alternative Minimum Tax) 12/15 at 100.00 BBB+ $ Total Investments (cost $429,352,541) – 156.5% Floating Rate Obligations – (15.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (44.4)% (8) ) Other Assets Less Liabilities – 3.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments are 28.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 74 Nuveen Investments Nuveen Municipal High Income Opportunity Fund NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.0% (0.9% of Total Investments) $ Adamsville Solid Waste Disposal Authority, Alabama, Solid Waste Disposal Revenue Bonds, Green Mountain Management LLC Project,Series 2010, 8.750%, 8/01/30 8/20 at 100.00 N/R $ Bessemer, Alabama, General Obligation Warrants, Series 2007, 6.500%, 2/01/37 2/17 at 102.00 N/R Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, Series 2004A, 5.250%, 1/01/14 No Opt. Call BBB– Total Alabama Arizona – 5.9% (4.9% of Total Investments) Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Tender Option Bond Trust 3256, 17.565%, 1/01/29 (IF) 1/18 at 100.00 AA– Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Tender Option Bond Trust 4695, 18.659%, 1/01/32 (IF) (4) 1/18 at 100.00 AA– Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, Special Assessment Lien Bonds, Series 2001A, 7.875%, 7/01/25 7/12 at 100.00 N/R Maricopa County Industrial Development Authority, Arizona, Multifamily Housing Revenue Bonds, Privado Park Apartments Project, Series 2006A, 5.000%, 11/01/46 (Mandatory put 11/01/15) 11/11 at 100.00 N/R Maricopa County Industrial Development Authority, Arizona, Senior Living Facility Revenue Bonds, Christian Care Mesa II Inc., Series 2004A, 6.625%, 1/01/34 (Alternative Minimum Tax) 1/14 at 100.00 CC Phoenix Industrial Development Authority, Arizona, Educational Revenue Bonds, Keystone Montessori School, Series 2004A: 6.375%, 11/01/13 11/11 at 103.00 N/R 7.250%, 11/01/23 11/16 at 100.00 N/R 7.500%, 11/01/33 11/16 at 100.00 N/R Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Noah Webster Basic Schools Inc., Series 2004, 6.125%, 12/15/34 12/14 at 100.00 BBB– Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Pointe Educational Services Charter School, Series 2004, 6.250%, 7/01/14 (ETM) No Opt. Call AA+ (5) Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise Education Center Project, Series 2010: 6.000%, 6/01/40 6/19 at 100.00 BBB– 6.100%, 6/01/45 6/19 at 100.00 BBB– Pinal County Industrial Development Authority, Arizona, Correctional Facilities Contract Revenue Bonds, Florence West Prison LLC, Series 2002A, 5.250%, 10/01/22 – ACA Insured 10/12 at 100.00 BBB– Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 2008, 7.000%, 12/01/27 12/17 at 102.00 N/R Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 2007, 4.700%, 4/01/22 4/14 at 100.00 N/R Tucson Industrial Development Authority, Arizona, Charter School Revenue Bonds, Arizona Agribusiness and Equine Center Charter School, Series 2004A, 5.850%, 9/01/24 9/14 at 100.00 BB+ Total Arizona California – 16.3% (13.7% of Total Investments) California Enterprise Development Authority, Recovery Zone Facility Revenue Bonds, SunPower Corporation – Headquarters Project, Series 2010, 8.500%, 4/01/31 No Opt. Call N/R California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 5.125%, 6/01/38 6/15 at 100.00 BBB California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital and Clinics, Tender Option Bond Trust 3267, 18.810%, 5/15/31 (IF) 11/21 at 100.00 Aa3 California State University, Systemwide Revenue Bonds, Tender Option Bond Trust 4696, 17.338%, 11/01/35 – AMBAC Insured (IF) (4) 5/15 at 100.00 Aa2 California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (6) No Opt. Call D Nuveen Investments 75 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Statewide Communities Development Authority, Statewide Community Infrastructure Program Revenue Bonds, Series 2011A, 8.000%, 9/02/41 9/21 at 100.00 N/R $ California Statewide Community Development Authority, Revenue Bonds, Epidaurus Project, Series 2004A, 7.750%, 3/01/34 3/14 at 102.00 N/R California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3048, 17.132%, 11/15/38 (IF) 5/18 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102: 17.458%, 11/15/38 (IF) 5/18 at 100.00 AA– 18.532%, 11/15/48 (IF) 5/18 at 100.00 AA– California Statewide Community Development Authority, Subordinate Lien Multifamily Housing Revenue Bonds, Corona Park Apartments, Series 2004I-S, 7.750%, 1/01/34 (Alternative Minimum Tax) 1/14 at 100.00 N/R Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana Redevelopment Project, Tender Option Bonds Trust 1013, 19.521%, 9/01/32 – AMBAC Insured (IF) (4) 3/12 at 101.00 A+ Goden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 3107, 17.633%, 6/01/45 – AMBAC Insured (IF) 6/15 at 100.00 AA+ Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bond Trust 1011: 17.421%, 6/01/45 (IF) (4) 6/15 at 100.00 A2 17.400%, 6/01/45 (WI/DD, Settling 11/03/11) (IF) 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BB+ 5.750%, 6/01/47 6/17 at 100.00 BB+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB+ Grossmont Healthcare District, California, General Obligation Bonds, Tender Option Bond Trust 3253, 22.304%, 1/15/19 (IF) No Opt. Call Aa2 Lake Elsinore, California, Special Tax Bonds, Community Facilities District 2003-2 Improvement Area A, Canyon Hills, Series 2004A, 5.950%, 9/01/34 9/13 at 102.00 N/R Lancaster Redevelopment Agency, California, Combined Project Areas Housing Programs, Tax Allocation Bonds, Series 2009, 6.875%, 8/01/39 8/19 at 100.00 BBB+ Lee Lake Water District, Riverside County, California, Special Tax Bonds, Community Facilities District 3, Series 2004, 5.950%, 9/01/34 9/13 at 102.00 N/R Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Tender Option Bond Trust 10-27B, 18.389%, 5/15/40 (IF) (4) 5/20 at 100.00 AA Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) 12/12 at 102.00 B– Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 2011A, 7.000%, 9/01/31 9/21 at 100.00 A– March Joint Powers Redevelopment Agency March Air Force Base Redevelopment Project, California, Series 2011A: 7.000%, 8/01/26 8/21 at 100.00 BBB+ 7.500%, 8/01/41 8/21 at 100.00 BBB+ Moreno Valley Unified School District, Riverside County, California, Special Tax Bonds, Community Facilities District, Series 2004, 5.550%, 9/01/29 9/14 at 100.00 N/R 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A $ National City Community Development Commission, San Diego County, California, Redevelopment Project Tax Allocation Bonds, Series 2011, 7.000%, 8/01/32 8/21 at 100.00 A– Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 Palomar Pomerado Health, California, General Obligation Bonds, Tender Option Bond Trust 4683, 16.738%, 8/01/37 – NPFG Insured (IF) (4) 8/17 at 100.00 AA Riverside County Redevelopment Agency Jurupa Valley Project Area 2011, California, Tax Allocation Bonds Series B, 6.750%, 10/01/30 10/21 at 100.00 A– Sacramento City Financing Authority California, Lease Revenue Bonds, Master Lease Program Facilities Projects, Tender Option Bond Trust 4698: 17.884%, 12/01/30 – AMBAC Insured (IF) (4) No Opt. Call Aa3 18.465%, 12/01/33 – AMBAC Insured (IF) (4) No Opt. Call Aa3 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011: 8.000%, 12/01/26 12/21 at 100.00 BB 8.000%, 12/01/31 12/21 at 100.00 BB San Diego County, California, Certificates of Participation, San Diego-Imperial Counties Developmental Services Foundation Project, Series 2002, 5.500%, 9/01/27 9/12 at 100.00 Baa1 San Jose, California, Airport Revenue Bonds, Tender Option Bond Trust 3923, 17.751%, 9/01/31 – AMBAC Insured (IF) (4) 3/17 at 100.00 AA– Santee Community Development Commission, California, Santee Redevelopment Project Tax Allocation Bonds, Series 2011A, 7.000%, 8/01/41 2/21 at 100.00 A Temecula Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project 1, Series 2002, 5.250%, 8/01/36 – NPFG Insured 2/12 at 100.00 A– Twentynine Palms Redevelopment Agency, California, Tax Allocation Bonds, Four Corners Project Area, Series 2011A, 7.650%, 9/01/42 9/21 at 100.00 BBB+ West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities District 2001-1, Series 2004A, 6.125%, 9/01/39 9/13 at 103.00 N/R Total California Colorado – 6.4% (5.4% of Total Investments) Bradburn Metropolitan District 3, Westminster, Adams County, Colorado, General Obligation Limited Tax Refunding Bonds, Series 2010, 7.500%, 12/01/39 12/13 at 102.00 N/R 6 Buffalo Ridge Metropolitan District, Colorado, Limited Obligation Assessment Bonds, Series 2003, 7.500%, 12/01/33 (Pre-refunded 12/01/13) 12/13 at 101.00 N/R (5) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Cesar Chavez Academy, Series 2003, 8.000%, 5/01/34 5/14 at 101.00 N/R Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Jefferson County School District R-1 – Compass Montessori Secondary School, Series 2006, 5.625%, 2/15/36 2/16 at 101.00 N/R Confluence Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007, 5.450%, 12/01/34 12/17 at 100.00 N/R Kit Carson County Health Service District, Colorado, Health Care Facility Revenue Bonds, Series 2007, 6.750%, 1/01/34 No Opt. Call N/R Mesa County, Colorado, Residential Care Facilities Mortgage Revenue Bonds, Hilltop Community Resources Inc. Obligated Group, Series 2001A, 5.250%, 12/01/21 – RAAI Insured 12/11 at 101.00 N/R Mountain Shadows Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007, 5.500%, 12/01/27 12/16 at 100.00 N/R Park Creek Metropolitan District, Colorado, Limited Tax Obligation Revenue Bonds, Series 2003CR-2, 7.875%, 12/01/32 (Mandatory put 12/01/13) 12/13 at 100.00 N/R Nuveen Investments 77 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 6/14 at 101.00 N/R $ Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008, 6.500%, 11/15/38 (4) No Opt. Call A Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.500%, 1/15/30 7/20 at 100.00 Baa3 Rendezous Residential Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Refunding Series 2007, 5.375%, 12/01/21 No Opt. Call N/R Tallyn’s Reach Metropolitan District 3, Aurora, Colorado, Limited Tax General Obligation Bonds, Series 2004, 6.750%, 12/01/33 12/13 at 100.00 N/R Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 12/20 at 100.00 N/R Total Colorado Connecticut – 0.5% (0.4% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 4/20 at 100.00 N/R Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 2011aA, 7.000%, 4/01/41 4/21 at 100.00 N/R Total Connecticut District of Columbia – 0.4% (0.3% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call Baa1 District of Columbia, Revenue Bonds, Cesar Chavez Public Charter Schools for Public Policy, Series 2011, 7.500%, 11/15/31 11/20 at 100.00 BBB– Total District of Columbia Florida – 11.3% (9.5% of Total Investments) Beacon Lakes Community Development District, Florida, Special Assessment Bonds, Series 2003A, 6.900%, 5/01/35 5/13 at 101.00 N/R Broward County, Florida, Airport Facility Revenue Bonds, Learjet Inc., Series 2000, 7.500%, 11/01/20 (Alternative Minimum Tax) 11/14 at 101.00 Ba2 Colonial Country Club Community Development District, Florida, Capital Improvement Revenue Bonds, Series 2003, 6.400%, 5/01/33 5/13 at 101.00 A Harmony Community Development District, Florida, Special Assessment Bonds, Series 2001, 7.250%, 5/01/32 5/14 at 103.25 N/R Jacksonville, Florida, Economic Development Commission Health Care Facilities Revenue Bonds, The Florida Proton Therapy Institute Project, Series 2007, 6.250%, 9/01/27 9/17 at 100.00 N/R Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) 12/11 at 100.00 BB+ Miami-Dade County, Florida, Aviation Revenue Bonds, Series 2008, Trust 1145, 18.100%, 4/01/32 – AGC Insured (Alternative Minimum Tax) (IF) (4) 10/18 at 100.00 AA– Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Tender Option Bond Trust 11834, 17.705%, 10/01/33 – AGM Insured (IF) 10/20 at 100.00 Aa2 Mid-Bay Bridge Authority, Florida, Springing Lien Revenue Bonds, Series 2011, 7.250%, 10/01/34 No Opt. Call BBB– Palm Beach County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Lake Delray Apartments, Series 1999A, 6.400%, 1/01/31 (Alternative Minimum Tax) 7/12 at 100.00 N/R Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, Series 2004, 5.750%, 5/01/35 5/12 at 101.00 N/R Sarasota County Health Facility Authority, Florida, Revenue Bonds, Sarasota-Manatee Jewish Housing Council, Inc., Series 2007, 5.750%, 7/01/45 7/17 at 100.00 N/R 78 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ South Village Community Development District, Clay County, Florida, Capital Improvement Revenue Bonds, Series 2005A, 5.700%, 5/01/35 5/13 at 100.00 N/R $ Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5.400%, 5/01/37 5/14 at 101.00 BB Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003, 6.125%, 5/01/35 5/13 at 101.00 N/R Total Florida Georgia – 0.8% (0.7% of Total Investments) Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, Lenbrook Square Project, Series 2006A, 5.125%, 7/01/37 7/17 at 100.00 N/R Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, St. Anne’s Terrace, Series 2003, 7.625%, 12/01/33 12/13 at 102.00 N/R Total Georgia Guam – 0.8% (0.7% of Total Investments) Guam Government, General Obligation Bonds, 2009 Series A, 7.000%, 11/15/39 No Opt. Call B+ Hawaii – 0.8% (0.7% of Total Investments) Hawaii State Department of Budget and Finance, Private School Revenue Bonds, Montessori of Maui, Series 2007, 5.500%, 1/01/37 2/17 at 100.00 N/R Hawaii State Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric Company, Inc. and Subsidiary Projects, Series 2009, 6.500%, 7/01/39 7/19 at 100.00 Baa1 Total Hawaii Illinois – 9.9% (8.3% of Total Investments) CenterPoint Intermodal Center Program, Illinois, Trust Series 2004 Class A Certificates, 8.500%, 6/15/23 12/11 at 100.00 N/R Chicago, Illinois, Certificates of Participation Tax Increment Revenue Notes, Chicago/Kingsbury Redevelopment Project, Series 2004A, 6.570%, 2/15/13 12/11 at 100.00 N/R Chicago, Illinois, Certificates of Participation, Tax Increment Allocation Revenue Bonds, Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 1/12 at 100.00 N/R Evanston, Illinois, Educational Facility Revenue Bonds, Roycemore School Project, Series 2011, 8.250%, 7/01/41 7/21 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 8.000%, 5/15/46 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Midwest Regional Medical Center Galena-Stauss Hospital, Series 2006, 6.750%, 10/01/46 (7) 10/16 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5.750%, 5/15/38 5/17 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Tender Option Bond Trust 4702, 20.339%, 11/15/37 (IF) (4) 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 7.000%, 8/15/44 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Tender Option Bond Trust 3908: 21.509%, 2/15/19 – AGM Insured (IF) (4) No Opt. Call AA– 21.494%, 2/15/19 – AGM Insured (IF) (4) No Opt. Call AA– Nuveen Investments 79 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 5.750%, 7/01/29 (UB) 7/12 at 100.00 AA+ $ Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 1/16 at 100.00 N/R Lombard Public Facilities Corporation, Illinois, Third Tier Conference Center and Hotel Revenue Bonds, Series 2005C-3, 12.000%, 1/01/36 (6) 7/18 at 100.00 N/R Plano Special Service Area 1, Illinois, Special Tax Bonds, Lakewood Springs Project, Series 2004A, 6.200%, 3/01/34 3/14 at 102.00 N/R Volo Village, Illinois, Special Service Area 3 Special Tax Bonds, Symphony Meadows Project 1, Series 2006, 6.000%, 3/01/36 (Mandatory put 2/29/16) 3/16 at 102.00 N/R Yorkville United City Business District, Illinois, Storm Water and Water Improvement Project Revenue Bonds, Series 2007, 6.000%, 1/01/26 1/17 at 102.00 N/R Yorkville, Illinois, Special Service Area 2005-108 Assessment Bonds, Autumn Creek Project, Series 2006, 6.000%, 3/01/36 3/16 at 102.00 N/R Total Illinois Indiana – 4.8% (4.0% of Total Investments) Anderson, Indiana, Multifamily Housing Revenue Bonds, Cross Lakes and Giant Oaks Apartments, Series 2011A, 7.250%, 12/01/45 12/20 at 100.00 A– Carmel Redevelopment District, Indiana, Tax Increment Revenue Bonds, Series 2004A, 6.650%, 1/15/24 7/12 at 103.00 N/R Indiana Bond Bank, Special Program Bonds, Hendricks Regional Health Project, Tender Option Bond Trust 10-77W, 18.993%, 4/01/30 – AMBAC Insured (IF) (4) No Opt. Call AA Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Tender Option Bond Trust 3611: 17.950%, 6/01/17 (IF) (4) No Opt. Call AA 18.945%, 6/01/17 (IF) (4) No Opt. Call AA Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension Health, Tender Option Bond Trust 3301, 18.081%, 11/15/30 (IF) (4) 11/16 at 100.00 AA+ Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Community Foundation of Northwest Indiana, Series 2004A, 6.000%, 3/01/34 3/14 at 101.00 BBB+ Jasper County, Indiana, Economic Development Revenue Refunding Bonds, Georgia Pacific Corporation Project, Series 2000, 6.700%, 4/01/29 (Alternative Minimum Tax) 4/11 at 100.00 Baa3 St. Joseph County, Indiana, Economic Development Revenue Bonds, Chicago Trail Village Apartments, Series 2005A, 7.500%, 7/01/35 7/15 at 103.00 N/R Total Indiana Iowa – 0.3% (0.2% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.500%, 7/01/25 7/16 at 100.00 BB+ Louisiana – 3.8% (3.1% of Total Investments) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– Louisiana Local Government Environmental Facilities and Community Development Authority, Carter Plantation Hotel Project Revenue Bonds, Series 2006A, 6.000%, 9/01/36 (6), (7) 9/16 at 100.00 N/R Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, CDF Healthcare of Louisiana LLC, Series 2006A, 7.000%, 6/01/36 6/16 at 101.00 N/R Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 (6), (7), (8) 12/17 at 100.00 N/R Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, Womans Hospital Foundation Project, Tender Option Bonds Trust 1012: 20.663%, 10/01/40 (IF) (4) 10/20 at 100.00 A3 20.675%, 10/01/40 (IF) (4) 10/20 at 100.00 A3 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana (continued) $ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.250%, 5/15/38 5/17 at 100.00 Baa1 $ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation, Series 2007B, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Total Louisiana Maine – 1.0% (0.8% of Total Investments) Portland Housing Development Corporation, Maine, Section 8 Assisted Senior Living Revenue Bonds, Avesta Housing Development Corporation, Series 2004A, 6.000%, 2/01/34 2/14 at 102.00 Baa2 Maryland – 1.5% (1.3% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006B, 5.250%, 12/01/31 12/16 at 100.00 N/R Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7.400%, 9/01/19 (Alternative Minimum Tax) 3/12 at 100.00 N/R Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 5.300%, 7/01/24 1/12 at 100.00 B3 Total Maryland Massachusetts – 0.3% (0.2% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) No Opt. Call N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2004B, 6.375%, 7/01/34 (6), (7), (8) 7/14 at 100.00 D 85 Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Massachusetts Michigan – 3.9% (3.3% of Total Investments) Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, Series 1999, 7.000%, 4/01/29 4/12 at 100.00 N/R Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, Series 2000, 8.000%, 4/01/29 4/12 at 100.00 N/R Detroit Local Development Finance Authority, Michigan, Tax Increment Bonds, Series 1998A: 5.500%, 5/01/21 5/12 at 100.00 B– 15 5.500%, 5/01/21 – ACA Insured 11/11 at 100.00 B– Detroit, Michigan, Distributable State Aid General Obligation Bonds, Tender Option Bond Trust 3789, 18.690%, 5/01/18 (IF) (4) No Opt. Call AA Garden City Hospital Finance Authority, Michigan, Revenue Bonds, Garden City Hospital Obligated Group, Series 2007A: 4.875%, 8/15/27 8/17 at 100.00 N/R 5.000%, 8/15/38 8/17 at 100.00 N/R Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Voyageur Academy Project, Series 2011, 8.000%, 7/15/41 7/21 at 100.00 BB Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Hope Academy Project, Series 2011, 8.125%, 4/01/41 4/21 at 100.00 N/R Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Chandler Park Academy Project, Series 2008, 6.500%, 11/01/35 11/15 at 100.00 BBB Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Richfield Public School Academy, Series 2007, 5.000%, 9/01/36 9/17 at 100.00 BBB– Michigan State Hospital Finance Authority, Revenue Bonds, Hills and Dales General Hospital, Series 2005A, 6.750%, 11/15/38 11/15 at 102.00 N/R Nuveen Investments 81 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 $ Summit Academy North, Michigan, Revenue Bonds, Public School Academy Series 2005, 5.500%, 11/01/30 11/15 at 100.00 BB+ Summit Academy, Michigan, Revenue Bonds, Public School Academy Series 2005, 6.375%, 11/01/35 11/15 at 100.00 BB+ Total Michigan Minnesota – 1.4% (1.2% of Total Investments) Ramsey, Anoka County, Minnesota, Charter School Lease Revenue Bonds, PACT Charter School, Series 2004A, 6.750%, 12/01/33 6/14 at 102.00 N/R St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, Higher Ground Academy Charter School, Series 2004A, 6.625%, 12/01/23 6/14 at 102.00 N/R St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, HOPE Community Academy Charter School, Series 2004A, 6.750%, 12/01/33 6/14 at 102.00 N/R St. Paul Port Authority, Minnesota, Lease Revenue Bonds, HealthEast Midway Campus, Series 2005B, 6.000%, 5/01/30 5/15 at 100.00 N/R Total Minnesota Mississippi – 0.5% (0.4% of Total Investments) Mississippi Home Corporation, Multifamily Housing Revenue Bonds, Tupelo Personal Care Apartments, Series 2004-2, 6.125%, 9/01/34 (Alternative Minimum Tax) 10/19 at 101.00 N/R Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company Project, Series 2008A, 6.500%, 9/01/32 9/18 at 100.00 BBB Total Mississippi Missouri – 2.0% (1.7% of Total Investments) Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) 12/16 at 100.00 AA+ Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Grace Lofts Redevelopment Projects, Series 2007A, 6.000%, 3/27/26 12/11 at 100.00 N/R Total Missouri Montana – 1.6% (1.3% of Total Investments) Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) 7/12 at 100.00 B+ Montana Board of Investments, Resource Recovery Revenue Bonds, Yellowstone Energy LP, Series 1993, 7.000%, 12/31/19 (Alternative Minimum Tax) No Opt. Call N/R Total Montana Nebraska – 3.1% (2.6% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Series 2006A, 19.838%, 8/01/40 – AMBAC Insured (IF) 2/17 at 100.00 AA+ Nevada – 0.0% (0.0% of Total Investments) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, Second Tier, Series 2000, 7.375%, 1/01/40 (6) 1/12 at 100.00 N/R New Jersey – 3.2% (2.7% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.750%, 6/15/29 6/14 at 100.00 BBB New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) 3/12 at 100.00 B 82 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) $ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/11 at 100.00 B $ New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A, 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 6/19 at 100.00 A– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA+ Total New Jersey New York – 1.8% (1.5% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.375%, 7/15/43 No Opt. Call BBB– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, American Airlines Inc., Series 1994, 6.900%, 8/01/24 (Alternative Minimum Tax) (6) 2/12 at 100.00 CCC+ New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, Bank of America Tower at One Bryant Park Project, Series 2010, 6.375%, 7/15/49 1/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB– Total New York North Carolina – 2.3% (1.9% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, Carolinas HealthCare System, Tender Option Bond Trust 11963, 18.803%, 1/15/19 (IF) No Opt. Call AA– North Carolina Capital Facilities Finance Agency, Solid Waste Facilities Revenue Bonds, Liberty Tire Services of North Carolina LLC, Series 2004A, 6.750%, 7/01/29 7/12 at 106.00 N/R North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2008, Tender Option Bonds Trust 3248, 27.216%, 10/01/21 (IF) 10/16 at 100.00 AA+ Total North Carolina Ohio – 3.7% (3.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB+ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 6/22 at 100.00 BB– Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – Garfield Heights Project, Series 2004D, 5.250%, 5/15/23 5/14 at 102.00 BBB– Medina County Port Authority, Ohio, Development Revenue Bond, Fiber Network Project, Series 2010B, 6.000%, 12/01/30 12/20 at 100.00 A+ Ohio, Environmental Facilities Revenue Bonds, Ford Motor Company, Series 2005, 5.750%, 4/01/35 (Alternative Minimum Tax) 4/15 at 100.00 BB+ Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (6), (7) 7/17 at 102.00 N/R Total Ohio Nuveen Investments 83 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oklahoma – 1.0% (0.8% of Total Investments) $ Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R $ Okeene Municipal Hospital and Schallmo Authority, Oklahoma, Revenue Bonds, Series 2006, 7.000%, 1/01/35 1/16 at 101.00 N/R Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., Series 2004A, 7.750%, 6/01/35 (Mandatory put 12/01/14) No Opt. Call Caa2 Total Oklahoma Pennsylvania – 1.3% (1.1% of Total Investments) Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call Ca Berks County Industrial Development Authority, Pennsylvania, First Mortgage Revenue Bonds, One Douglassville Properties Project, Series 2007A, 6.125%, 11/01/34 (Alternative Minimum Tax) 11/17 at 101.00 N/R Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.750%, 10/15/37 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) 12/11 at 100.00 B– Total Pennsylvania Rhode Island – 1.9% (1.6% of Total Investments) Rhode Island Student Loan Authority, Student Loan Program Revenue Bonds, Series 2008A, 6.750%, 12/01/28 (Alternative Minimum Tax) 12/17 at 100.00 A Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 0.8% (0.7% of Total Investments) Lancaster County, South Carolina, Assessment Bonds, Edgewater II Improvement District, Series 2007A, 7.750%, 11/01/39 (6), (7) 11/17 at 100.00 N/R South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured 8/21 at 100.00 AA+ Total South Carolina Tennessee – 2.3% (1.9% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, Mountain States Health Alliance, Refunding Series 2010A, 6.500%, 7/01/38 7/20 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6), (7) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6), (7) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R Wilson County Health and Educational Facilities Board, Tennessee, Senior Living Revenue Bonds, Rutland Place, Series 2007A, 6.300%, 7/01/37 (7) 7/17 at 100.00 N/R Total Tennessee Texas – 11.0% (9.2% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier Series 2006B, 5.750%, 1/01/34 1/17 at 100.00 Ba2 Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Third Tier Series 2001C, 9.750%, 1/01/26 1/12 at 100.00 N/R Bexar County Housing Finance Corporation, Texas, Multifamily Housing Revenue Bonds, America Opportunity for Housing – Colinas LLC Project, Series 2001A, 5.800%, 1/01/31 – NPFG Insured 1/13 at 100.00 Baa1 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 2001D, 8.250%, 5/01/33 (Alternative Minimum Tax) 7/18 at 100.00 CCC 84 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.750%, 1/01/41 1/21 at 100.00 BB+ $ Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2010A, 6.000%, 12/01/30 12/20 at 100.00 BBB– Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 9.000%, 2/15/38 No Opt. Call BBB– Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, American Airlines Inc., Series 2007, 5.500%, 11/01/30 (Alternative Minimum Tax) (6) 11/12 at 100.00 CCC+ Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A: 7.000%, 9/01/25 9/14 at 100.00 N/R 7.125%, 9/01/34 9/14 at 100.00 N/R Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) 4/12 at 100.00 Ba2 Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 5.250%, 11/15/30 – NPFG Insured 11/11 at 100.00 Baa1 Heart of Texas Education Finance Corporation, Texas, Gateway Charter Academy, Series 2006A, 6.000%, 2/15/36 8/16 at 100.00 N/R Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Air Lines Inc., Series 2001E: 7.375%, 7/01/22 (Alternative Minimum Tax) 7/12 at 100.00 B– 6.750%, 7/01/29 (Alternative Minimum Tax) 7/12 at 100.00 B– La Vernia Education Financing Corporation, Texas, Charter School Revenue Bonds, Riverwalk Education Foundation, Series 2007A, 5.450%, 8/15/36 2/12 at 100.00 N/R North Texas Tollway Authority, Special Projects System Revenue Bonds, Tender Option Bond Trust 11946, 20.052%, 3/01/19 (IF) No Opt. Call AA Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 12/19 at 100.00 Baa2 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/40 6/20 at 100.00 Baa3 Trinity River Authority of Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 2003, 6.250%, 5/01/28 (Alternative Minimum Tax) 5/13 at 101.00 CC Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas Medical Center Regional Healthcare System, Series 2007A, 5.250%, 11/01/32 11/17 at 100.00 Baa2 Total Texas Utah – 0.9% (0.8% of Total Investments) Utah State Charter School Finance Authority, Charter School Revenue Bonds, Noah Webster Academy, Series 2008A, 6.250%, 6/15/28 6/17 at 100.00 N/R Utah State Charter School Finance Authority, Charter School Revenue Bonds, Summit Academy High School, Series 2011A, 8.125%, 5/15/31 5/21 at 100.00 N/R Total Utah Vermont – 0.4% (0.3% of Total Investments) Vermont Educational and Health Buildings Financing Agency, Revenue Bonds, Vermont Law School Project, Series 2011A, 6.250%, 1/01/41 1/21 at 100.00 Baa2 Virgin Islands – 2.1% (1.8% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, Series 2009A, 6.750%, 10/01/37 10/19 at 100.00 BBB Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Ba2 Virgin Islands Public Finance Authority, Senior Secured Lien Revenue Bonds, Refinery Project – Hovensa LLC, Series 2004, 5.875%, 7/01/22 7/14 at 100.00 Ba2 Total Virgin Islands Nuveen Investments 85 Nuveen Municipal High Income Opportunity Fund (continued) NMZ Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 1.0% (0.9% of Total Investments) $ Celebrate Virginia North Community Development Authority, Special Assessment Revenue Bonds, Series 2003B, 6.250%, 3/01/18 3/14 at 102.00 N/R $ Giles County Industrial Development Authority, Virginia, Exempt Facility Revenue Bonds, Hoechst Celanese Project, Series 1996, 6.450%, 5/01/26 11/11 at 100.00 B+ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2, 0.000%, 10/01/38 – AGC Insured No Opt. Call BBB+ Total Virginia Washington – 2.5% (2.1% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information Services Project, Tender Option Bond Trust 11-14W-B, 19.857%, 6/01/39 (IF) (4) 6/19 at 100.00 AA Vancouver Downtown Redevelopment Authority, Washington, Revenue Bonds, Conference Center Project, Series 2003A: 6.000%, 1/01/28 – ACA Insured 1/14 at 100.00 N/R 6.000%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R 5.250%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R Washington State Economic Development Finance Authority, Revenue Bonds, Coeur D’Alene Fiber Project, Series 2007G, 7.000%, 12/01/27 (Alternative Minimum Tax) (6), (7) 12/17 at 100.00 N/R Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 No Opt. Call N/R Total Washington West Virginia – 0.3% (0.3% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry Economic Development, Series 2006B, 5.625%, 3/01/36 3/16 at 100.00 BBB Ohio County Commission, West Virginia, Tax Increment Revenue Bonds, Fort Henry Centre Financing District, Series 2007A, 5.850%, 6/01/34 No Opt. Call N/R Total West Virginia Wisconsin – 4.4% (3.7% of Total Investments) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, Series 2003A, 7.750%, 6/01/16 (Pre-refunded 12/01/14) 12/14 at 101.00 N/R (5) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, Series 2006, 7.000%, 12/01/26 12/18 at 102.00 N/R Public Finance Authority of Wisconsin, Charter School Revenue Bonds, Thomas Jefferson Classical Academy, Series 2011, 7.125%, 7/01/42 7/19 at 100.00 BBB– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Southwest Health Center Inc., Series 2004A, 6.250%, 4/01/34 4/14 at 100.00 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/26 (UB) 8/16 at 100.00 BBB+ 5.250%, 8/15/34 (UB) 8/16 at 100.00 BBB+ Total Wisconsin $ Total Investments (cost $394,915,228) – 119.2% Floating Rate Obligations – (5.6)% ) Borrowings – (15.5)% (9), (10) ) Other Assets Less Liabilities – 1.9% (11) Net Assets Applicable to Common Shares – 100% $ 86 Nuveen Investments Investments in Derivatives at October 31, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (12 ) Date (Depreciation ) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 4/25/11 4/25/14 $ ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 5/25/12 5/25/41 ) $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. Borrowings as a percentage of Total Investments is 13.0%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities include the net Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives at October 31, 2011. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate See accompanying notes to financial statements. Nuveen Investments 87 Nuveen Municipal High Income Opportunity Fund 2 NMD Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.4% of Total Investments) $ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A, 5.250%, 11/15/20 11/15 at 100.00 Baa2 $ Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) 5/12 at 100.00 BBB Total Alabama Arizona – 5.0% (4.3% of Total Investments) Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, General Obligation Bonds, Series 2007, 6.200%, 7/15/32 7/17 at 100.00 N/R 70 Pima County Industrial Development Authority, Arizona, Choice Education and Development Charter School Revenue Bonds, Series 2006, 6.000%, 6/01/16 No Opt. Call N/R Pima County Industrial Development Authority, Arizona, Education Revenue Bonds Legacy Traditional School Project, Series 2009, 8.500%, 7/01/39 No Opt. Call N/R Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise Education Center Project, Series 2010, 6.000%, 6/01/40 6/19 at 100.00 BBB– Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 2008, 7.000%, 12/01/27 12/17 at 102.00 N/R Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A Yuma County Industrial Development Authority, Arizona, Exempt Revenue Bonds, Far West Water & Sewer Inc. Refunding, Series 2007A, 6.375%, 12/01/37 (Alternative Minimum Tax) 12/17 at 100.00 N/R Total Arizona California – 18.9% (16.3% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender Option Bond Trust 2985, 17.626%, 4/01/16 (IF) No Opt. Call AA California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 5.000%, 12/01/36 12/16 at 100.00 Baa3 California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital and Clinics, Tender Option Bond Trust 3267, 19.800%, 11/15/40 (IF) 11/21 at 100.00 Aa3 California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008B, 5.000%, 2/01/28 (Alternative Minimum Tax) 8/17 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010B, 7.250%, 8/15/45 8/20 at 100.00 N/R California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 2009, 8.500%, 11/01/39 11/19 at 100.00 Baa1 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 19.752%, 3/01/18 – AGM Insured (IF) No Opt. Call AA– California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes of the West, Series 2010, 6.250%, 10/01/39 10/19 at 100.00 BBB+ California Statewide Communities Development Authority, Statewide Community Infrastructure Program Revenue Bonds, Series 2011A, 8.000%, 9/02/41 9/21 at 100.00 N/R California Statewide Community Development Authority, Revenue Bonds, California Baptist University, Series 2011A, 7.500%, 11/01/41 11/21 at 100.00 N/R 88 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.250%, 7/01/35 7/15 at 100.00 BBB $ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2007A, 5.000%, 4/01/31 – BHAC Insured 4/17 at 100.00 AA+ California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007C, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, Franciscan Mobile Home Park Refunding, Series 2007A: 5.000%, 12/15/37 12/17 at 100.00 A 6.500%, 12/15/47 12/17 at 100.00 N/R Elk Grove Community Facilities District 2005-1, California, Special Tax Bonds, Series 2007, 5.250%, 9/01/37 9/15 at 102.00 N/R Fontana, California, Special Tax Bonds, Community Facilities District 31 Citrus Heights North Special Tax Bonds, Series 2006, 5.000%, 9/01/26 9/14 at 102.00 N/R Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bond Trust 1011: 17.421%, 6/01/29 – AMBAC Insured (IF) (4) 6/12 at 100.00 A2 17.421%, 6/01/38 – FGIC Insured (IF) (4) 6/15 at 100.00 A2 17.400%, 6/01/45 (WI/DD, Settling 11/03/11) (IF) 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BB+ 5.750%, 6/01/47 6/17 at 100.00 BB+ 5.125%, 6/01/47 6/17 at 100.00 BB+ Hercules Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 CCC Lathrop Financing Authority, California, Revenue Bonds, Water Supply Project Series 2003, 6.000%, 6/01/35 6/13 at 100.00 N/R Los Angeles County, California, Community Development Commission Headquarters Office Building, Lease Revenue Bonds, Community Development Properties Los Angeles County Inc., Tender Option Bond Trust Series 2011-23B, 18.958%, 9/01/42 (IF) (4) 9/21 at 100.00 Aa3 Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Tender Option Bond Trust 10-27B, 18.389%, 5/15/40 (IF) (4) 5/20 at 100.00 AA Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) 12/12 at 102.00 B– March Joint Powers Redevelopment Agency March Air Force Base Redevelopment Project, California, Series 2011A, 7.500%, 8/01/41 8/21 at 100.00 BBB+ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 5.250%, 11/01/21 11/20 at 100.00 Baa3 San Bernardino Community College District, California, General Obligation Bonds, Tender Option Bond Trust 11780-1, 17.696%, 2/01/27 – AGM Insured (IF) 8/16 at 100.00 Aa2 Total California Colorado – 8.3% (7.2% of Total Investments) Arista Metropolitan District, Colorado, Special Revenue Bonds, Series 2008, 9.250%, 12/01/37 12/15 at 100.00 N/R Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Windsor Academy, Series 2007A, 5.700%, 5/01/37 5/17 at 100.00 BBB– Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Pikes Peak School of Expeditionary Learning Charter School, Series 2008, 6.625%, 6/01/38 6/18 at 102.00 N/R Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Tender Option Bond Trust 3702, 18.840%, 1/01/18 (IF) (4) No Opt. Call AA Nuveen Investments 89 Nuveen Municipal High Income Opportunity Fund 2 (continued) NMD Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2006, 5.250%, 6/01/36 6/16 at 100.00 A– $ Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 2007: 0.000%, 4/21/14 (Alternative Minimum Tax) (5), (7) No Opt. Call N/R 6.750%, 4/01/27 (Alternative Minimum Tax) (5), (6), (7) 4/17 at 100.00 N/R Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 2007, 0.000%, 4/21/14 (Alternative Minimum Tax) (5), (7) No Opt. Call N/R Confluence Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007, 5.400%, 12/01/27 12/17 at 100.00 N/R Fitzsimons Village Metropolitan District 1, Aurora, Arapahoe County, Colorado, Tax Increment Public Improvement Fee Supported Revenue Bonds, Series 2010A, 7.500%, 3/01/40 3/20 at 100.00 N/R 5 Maher Ranch Metropolitan District 4, Colorado, General Obligation Limited Tax Bonds, Series 2007, 5.250%, 12/01/36 – RAAI Insured 12/17 at 100.00 N/R Pinery West Metropolitan District 2, Colorado, General Obligation Limited Tax Bonds, Series 2007, 5.000%, 12/01/27 – RAAI Insured 12/17 at 100.00 N/R Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 6/14 at 101.00 N/R Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008, 6.500%, 11/15/38 No Opt. Call A Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 12/20 at 100.00 N/R Total Colorado Connecticut – 0.8% (0.7% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 4/20 at 100.00 N/R Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 2011aA, 7.000%, 4/01/41 4/21 at 100.00 N/R Total Connecticut District of Columbia – 1.6% (1.3% of Total Investments) District of Columbia, Revenue Bonds, Howard University, Tender Option Bond Trust 1006, 23.363%, 10/01/37 (IF) (4) 4/21 at 100.00 A– Florida – 10.6% (9.1% of Total Investments) Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue Bonds, Series 2006A, 5.125%, 5/01/38 5/16 at 100.00 N/R Beacon Lakes Community Development District, Florida, Special Assessment Bonds, Series 2003A, 6.900%, 5/01/35 5/13 at 101.00 N/R Beeline Community Development District, Palm Beach County, Florida, Special Assessment Bonds, Series 2008A, 7.000%, 5/01/37 5/18 at 100.00 N/R Colonial Country Club Community Development District, Florida, Capital Improvement Revenue Bonds, Series 2003, 6.400%, 5/01/33 5/13 at 101.00 A Escambia County, Florida, Environmental Improvement Revenue Bonds, International Paper Company Projects, Series 2006B, 5.000%, 8/01/26 (Alternative Minimum Tax) 2/12 at 100.00 BBB Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) 12/11 at 100.00 BB+ Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach Gardens, Series 2004A, 5.900%, 5/01/35 5/15 at 101.00 N/R Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, Series 2004, 5.750%, 5/01/35 5/12 at 101.00 N/R 90 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 6.000%, 5/01/37 5/17 at 100.00 N/R $ Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007, 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 Baa1 South Village Community Development District, Clay County, Florida, Capital Improvement Revenue Bonds, Series 2005A, 5.700%, 5/01/35 5/13 at 100.00 N/R Stoneybrook Venice Community Development District, Florida, Capital Improvement Revenue Bonds, Series 2007, 6.750%, 5/01/38 5/18 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5.400%, 5/01/37 5/14 at 101.00 BB Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5.250%, 5/01/39 (6) No Opt. Call N/R Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003: 6.000%, 5/01/23 5/13 at 101.00 N/R 6.125%, 5/01/35 5/13 at 101.00 N/R Total Florida Georgia – 2.3% (2.0% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 N/R Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 6/20 at 100.00 CCC+ Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) 6/15 at 100.00 CCC+ Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) 1/12 at 100.00 A– Total Georgia Illinois – 13.6% (11.7% of Total Investments) Bolingbrook, DuPage & Will Counties, Illinois, Special Tax Revenue Bonds, Special Service Areas 2001-1, 2001-2, 2001-3, and 2002-1, Refunding Series 2007, 4.500%, 3/01/32 – NPFG Insured 4/21 at 100.00 Baa1 Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International Corporation Project, Series 2010, 6.500%, 10/15/40 10/20 at 100.00 BB– Evanston, Illinois, Educational Facility Revenue Bonds, Roycemore School Project, Series 2011, 8.250%, 7/01/41 7/21 at 100.00 N/R Hillside, Cook County, Illinois, Senior Lien Tax Increment Revenue Bonds, Mannheim Redevelopment Project, Series 2008, 7.000%, 1/01/28 1/18 at 102.00 N/R Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5.500%, 5/15/23 5/15 at 100.00 N/R Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, Series 2007, 5.000%, 12/01/36 No Opt. Call BBB+ Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 7.750%, 5/15/30 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 7.000%, 5/15/18 11/12 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Tender Option Bond Trust 4702, 20.339%, 11/15/37 (IF) (4) 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.500%, 4/01/37 4/17 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Nuveen Investments 91 Nuveen Municipal High Income Opportunity Fund 2 (continued) NMD Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 8/19 at 100.00 BBB+ $ Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured 3/20 at 100.00 AA+ Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002, 5.500%, 1/01/22 1/13 at 100.00 A– Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-2, 5.500%, 1/01/36 – ACA Insured 1/16 at 100.00 B– Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 B– 5.250%, 1/01/36 1/16 at 100.00 B– Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series2010, 6.000%, 6/01/28 No Opt. Call A– Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental Health Center, Series 2007: 6.200%, 6/01/17 No Opt. Call N/R 6.625%, 6/01/37 6/17 at 103.00 N/R Southwestern Illinois Development Authority, Local Government Program Revenue Bonds, Granite City Project, Series 2009B, 7.750%, 3/01/22 3/14 at 100.00 N/R Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special Assessment Bonds, Series 2009, 7.875%, 3/01/32 3/17 at 102.00 N/R Total Illinois Indiana – 3.3% (2.8% of Total Investments) Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.125%, 8/01/29 8/16 at 100.00 Baa3 Indiana Bond Bank, Special Program Gas Revenue Bonds, JP Morgan Ventures Energy Corporation Guaranteed, Series 2007A, 18.330%, 4/15/17 (IF) No Opt. Call Aa3 Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007: 5.700%, 9/01/37 9/17 at 100.00 N/R 5.800%, 9/01/47 9/17 at 100.00 N/R Total Indiana Kentucky – 0.5% (0.5% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A: 6.000%, 6/01/30 6/20 at 100.00 BBB+ 6.500%, 3/01/45 No Opt. Call Baa2 Total Kentucky Louisiana – 3.3% (2.9% of Total Investments) Louisiana Local Government Environment Facilities and Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Projects, Series 2010A-1, 6.500%, 11/01/35 11/20 at 100.00 BBB– Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 (5), (6), (7) 12/17 at 100.00 N/R Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 11/11 at 101.00 A– Total Louisiana 92 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Maryland – 0.4% (0.3% of Total Investments) $ Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 BB+ $ Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Total Maryland Massachusetts – 0.0% (0.0% of Total Investments) 90 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) 9/12 at 102.00 Caa3 Michigan – 1.3% (1.2% of Total Investments) Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American Montessori Academy, Series 2007, 6.500%, 12/01/37 12/17 at 100.00 N/R Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, David Ellis Academy-West Charter School Project, Series 2007, 5.875%, 6/01/37 6/17 at 100.00 N/R Summit Academy North, Michigan, Revenue Bonds, Public School Academy Series 2005, 5.500%, 11/01/35 11/15 at 100.00 BB+ Total Michigan Minnesota – 1.4% (1.3% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., Series 2005, 6.000%, 11/15/35 11/15 at 100.00 BB+ Mississippi – 0.5% (0.4% of Total Investments) Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 (6) 2/21 at 102.00 N/R Missouri – 3.3% (2.8% of Total Investments) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 10/19 at 100.00 A– Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of Independence, Missouri – Events Center Project, Series 2009F, 6.250%, 4/01/38 4/14 at 100.00 A– Saint Louis Industrial Development Authority, Missouri, Confluence Academy Project, Series 2007A, 5.350%, 6/15/32 6/15 at 103.00 N/R Saint Louis Land Clearance for Redevelopment Authority, Missouri, Tax-Exempt Recovery Zone Facilities Improvement, Special Revenue Bonds, Kiel Opera House Project, Series 2010B, 7.000%, 9/01/35 9/20 at 100.00 N/R Saint Louis, Missouri, Orpheum Theater Community Improvement District, Saint Louis, Missouri, Property and Sales Tax Revenue Bonds, Series 2009, 9.000%, 3/01/29 No Opt. Call N/R Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Fashion Square Redevelopment Project, Series 2008A, 6.300%, 8/22/26 3/12 at 100.00 N/R Total Missouri Nevada – 2.0% (1.7% of Total Investments) Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, Tender Option Bond Trust Series 2010-11836, 17.795%, 6/01/16 (IF) No Opt. Call AA+ Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (6) 1/12 at 100.00 N/R Sparks Tourism Improvement District 1, Legends at Sparks Marina, Nevada, Senior Sales Tax Revenue Bonds Series 2008A, 6.500%, 6/15/20 6/18 at 100.00 B2 Total Nevada Nuveen Investments 93 Nuveen Municipal High Income Opportunity Fund 2 (continued) NMD Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 3.1% (2.6% of Total Investments) $ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999, 6.250%, 9/15/19 (Alternative Minimum Tax) 3/12 at 100.00 B $ 25 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/11 at 100.00 B New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 No Opt. Call BBB– Total New Jersey New Mexico – 0.7% (0.6% of Total Investments) Montecito Estates Public Improvement District, New Mexico, Special Levee Revenue Bonds, Series 2007, 7.000%, 10/01/37 10/17 at 100.00 N/R New Mexico Hospital Equipment Loan Council, First Mortgage Revenue Bonds, La Vida LLena Project, Series 2010A, 5.875%, 7/01/30 7/20 at 100.00 N/R Total New Mexico New York – 2.7% (2.3% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.625%, 8/01/25 (Alternative Minimum Tax) 8/16 at 101.00 B– 8.000%, 8/01/28 No Opt. Call B– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1, 5.800%, 7/01/23 7/16 at 101.00 N/R New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, Bank of America Tower at One Bryant Park Project, Tender Option Bond Trust PT4704: 17.775%, 1/15/44 (IF) (4) 1/20 at 100.00 AA 17.775%, 1/15/44 (IF) (4) 1/20 at 100.00 AA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB– Total New York North Carolina – 1.9% (1.6% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 2007, 5.250%, 10/01/38 10/17 at 100.00 N/R North Carolina Capital Facilities Financing Agency, Educational Facilities Revenue Bond, Meredith College, Series 2008A: 6.000%, 6/01/31 6/18 at 100.00 BBB 6.125%, 6/01/35 6/18 at 100.00 BBB Total North Carolina Ohio – 1.9% (1.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2, 5.750%, 6/01/34 6/17 at 100.00 BB+ Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 12/20 at 100.00 BB Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551, 20.125%, 1/01/17 (IF) No Opt. Call Aa2 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (6), (7) 7/17 at 102.00 N/R Total Ohio 94 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oklahoma – 0.7% (0.7% of Total Investments) $ Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R $ 45 Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1995, 6.250%, 6/01/20 12/11 at 100.00 B– Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., Series 2004A, 7.750%, 6/01/35 (Mandatory put 12/01/14) No Opt. Call Caa2 Total Oklahoma Oregon – 0.2% (0.1% of Total Investments) Oregon, Economic Development Revenue Bonds, Georgia Pacific Corp., Series 1995CLVII, 6.350%, 8/01/25 (Alternative Minimum Tax) 2/12 at 100.00 A– Oregon, Economic Development Revenue Refunding Bonds, Georgia Pacific Corp., Series 1997-183, 5.700%, 12/01/25 12/11 at 100.00 Baa3 Total Oregon Pennsylvania – 2.4% (2.0% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 No Opt. Call BB Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B, 19.896%, 8/01/38 (IF) (4) 8/20 at 100.00 AA Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) 12/11 at 100.00 B– Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bond Trust 4657, 15.822%, 10/01/29 (IF) (4) 4/19 at 100.00 AA+ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 0.0% (0.0% of Total Investments) 20 Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) (6) 12/11 at 100.00 CCC+ Rhode Island – 0.2% (0.2% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 6/12 at 100.00 BBB South Carolina – 1.2% (1.0% of Total Investments) Lancaster County, South Carolina, Special Assessment Bonds, Edgewater II Improvement District, Series 2007B, 7.700%, 11/01/17 (6), (7) No Opt. Call N/R South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured 8/21 at 100.00 AA+ Total South Carolina Tennessee – 1.2% (1.1% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, Mountain States Health Alliance, Refunding Series 2010A, 6.500%, 7/01/38 7/20 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6), (7) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6), (7) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R Total Tennessee Nuveen Investments 95 Nuveen Municipal High Income Opportunity Fund 2 (continued) NMD Portfolio of Investments October 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas – 7.3% (6.3% of Total Investments) $ Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., Series 2007, 5.750%, 12/01/29 (Alternative Minimum Tax) (6) 12/11 at 100.00 CCC+ $ Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB– Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 8.750%, 2/15/28 No Opt. Call BBB– 10 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, American Airlines Inc., Series 1999, 6.375%, 5/01/35 (Alternative Minimum Tax) (6) 5/12 at 100.00 CCC+ Danbury Higher Education Authority Inc., Texas, Golden Rule Charter School Revenue Bonds, Series 2008A, 6.500%, 8/15/38 2/18 at 100.00 BB+ Hidalgo Willacy Housing Finance Corporation, Texas, Multifamily Housing Revenue Bonds, Heritage Square Apartments Project, Series 2003A, 7.000%, 1/01/39 1/14 at 102.00 N/R La Vernia Higher Education Financing Corporation, Texas, Education Revenue Bonds, Amigos Por Vida Friends For Life Public Charter School, Series 2008, 6.375%, 2/15/37 2/16 at 100.00 N/R North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company LLC Project, Series 2003B, 6.150%, 8/01/22 8/13 at 101.00 CC Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D, 6.250%, 12/15/26 No Opt. Call A Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 12/19 at 100.00 Baa2 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 6/20 at 100.00 Baa3 Texas Public Finance Authority, Charter School Revenue Bonds, School of Excellence Charter School, Series 2004A, 7.000%, 12/01/34 12/14 at 100.00 BB+ Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 5.750%, 8/15/38 – AMBAC Insured 8/12 at 100.00 BBB+ Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster Manor, Series 2010, 7.000%, 11/01/30 No Opt. Call BB+ Total Texas Utah – 3.3% (2.8% of Total Investments) Utah State Charter School Finance Authority, Charter School Revenue Bonds, Noah Webster Academy, Series 2008A: 6.250%, 6/15/28 6/17 at 100.00 N/R 6.500%, 6/15/38 6/17 at 100.00 N/R Utah State Charter School Finance Authority, Revenue Bonds, Summit Academy Project, Series 2007A, 5.800%, 6/15/38 12/17 at 100.00 BBB– Total Utah Virgin Islands – 0.9% (0.8% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Ba2 Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project Hovensa LLC, Series 2007, 4.700%, 7/01/22 (Alternative Minimum Tax) 1/15 at 100.00 Ba2 Total Virgin Islands 96 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 1.5% (1.3% of Total Investments) $ 50 Goochland County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation Project, Series 1998, 5.650%, 12/01/25 (Alternative Minimum Tax) 12/11 at 100.00 Baa3 $ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 BB– Virginia Small Business Financing Authority, Revenue Bonds Hampton Roads Proton Beam Therapy Institute at Hampton University, LLC Project, Series 2009, 9.000%, 7/01/39 7/14 at 102.00 N/R Total Virginia Washington – 5.9% (5.1% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information Services Project, Tender Option Bond Trust 2009-14A&B, 20.127%, 6/01/34 (IF) (4) 6/19 at 100.00 AA Kalispel Indian Tribe, Washington, Priority Distribution Bonds, Series 2008, 6.750%, 1/01/38 No Opt. Call N/R Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 No Opt. Call N/R 15 Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical Center, Series 2007B, 5.750%, 8/15/37 – ACA Insured 8/17 at 100.00 BBB Total Washington West Virginia – 0.2% (0.2% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry Economic Development, Series 2006B, 5.625%, 3/01/36 3/16 at 100.00 BBB Wisconsin – 2.0% (1.7% of Total Investments) 30 Green Bay Redevelopment Authority, Wisconsin, Industrial Development Revenue Bonds, Fort James Project, Series 1999, 5.600%, 5/01/19 (Alternative Minimum Tax) No Opt. Call N/R Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, Series 2006, 7.000%, 12/01/26 12/18 at 102.00 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community Health, Inc. Obligated Group, Tender Option Bond Trust 3592, 18.945%, 4/01/17 (IF) (4) No Opt. Call AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ministry Health Care, Inc., Tender Option Bond Trust 1019, 17.694%, 2/15/32 – NPFG Insured (IF) (4) 2/12 at 101.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006, Trust 2187, 14.751%, 8/15/34 (IF) 8/16 at 100.00 BBB+ Total Wisconsin $ Total Investments (cost $240,626,201) – 116.0% Borrowings – (17.6)% (8), (9) ) Other Assets Less Liabilities – 1.6% (10) Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 97 Nuveen Municipal High Income Opportunity Fund 2 (continued) NMD Portfolio of Investments October 31, 2011 Investments in Derivatives at October 31, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (11 ) Date (Depreciation ) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 4/25/11 4/25/14 $ ) Barclays Bank PLC Receive 3-Month USD-LIBOR Semi-Annually 12/23/11 12/23/35 ) $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Borrowings as a percentage of Total Investments is 15.1%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities include the net Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives at October 31, 2011. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate See accompanying notes to financial statements. 98 Nuveen Investments Statement of Assets & Liabilities October 31, 2011 Investment Select Quality Quality Quality Income (NQM ) (NQS ) (NQU ) Assets Investments, at value (cost $788,873,014, $720,517,605 and $1,179,969,123, respectively) $ $ $ Cash Receivables: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Borrowings — — — Cash overdraft — — — Floating rate obligations Unrealized depreciation on swaps — — — Payables: Common share dividends Investments purchased Variable Rate Demand Preferred (VRDP) Shares, at liquidation value Accrued expenses: Interest on borrowings — — — Management fees Offering costs Shelf offering costs — — — Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) (1,201,808 ) (7,540,684 ) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Auction Rate Preferred Shares (ARPS) VRDP Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 99 Statement of Assets & Liabilities (continued) October 31, 2011 Premier High Income High Income Income Opportunity Opportunity 2 (NPF ) (NMZ ) (NMD ) Assets Investments, at value (cost $429,352,541, $394,915,228 and $240,626,201, respectively) $ $ $ Cash — Receivables: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Borrowings — Cash overdraft — — Floating rate obligations — Unrealized depreciation on swaps — Payables: Common share dividends Investments purchased Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — Accrued expenses: Interest on borrowings — Management fees Offering costs — — Shelf offering costs — — Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income (382,316 ) Accumulated net realized gain (loss) (15,106,432 ) (49,472,637 ) (38,055,521 ) Net unrealized appreciation (depreciation) (11,971,156 ) (11,286,381 ) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited Unlimited Auction Rate Preferred Shares (ARPS) Unlimited Unlimited VRDP Unlimited — — See accompanying notes to financial statements. Nuveen Investments Statement of Operations Year Ended October 31, 2011 Investment Select Quality Quality Quality Income (NQM ) (NQS ) (NQU ) Investment Income $ $ $ Expenses Management fees Auction fees Dividend disbursing agent fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Fees on VRDP Shares Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit (9,938 ) (10,099 ) (12,837 ) Expense reimbursement — — — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Futures contracts — — — Swaps — — — Change in net unrealized appreciation (depreciation) of: Investments (8,504,182 ) (17,285,740 ) (27,770,509 ) Futures contracts — — — Swaps — — — Net realized and unrealized gain (loss) (7,790,080 ) (13,749,999 ) (24,005,126 ) Distributions to Auction Rate Preferred Shareholders From net investment income (492,570 ) (547,198 ) (361,048 ) From accumulated net realized gains — (50,852 ) — Decrease in net assets applicable to Common shares from distributions to Action Rate Preferred shareholders (492,570 ) (598,050 ) (361,048 ) Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments Statement of Operations (continued) Year Ended October 31, 2011 Premier High Income High Income Income Opportunity Opportunity 2 (NPF ) (NMZ ) (NMD ) Investment Income $ $ $ Expenses Management fees Auction fees — Dividend disbursing agent fees — — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Fees on VRDP Shares — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit (3,754 ) (3,291 ) (1,469 ) Expense reimbursement — (353,870 ) — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments (307,094 ) (12,101 ) Futures contracts — — Swaps — (1,050,533 ) (1,206,353 ) Change in net unrealized appreciation (depreciation) of: Investments (5,239,224 ) (13,973,562 ) (11,295,422 ) Futures contracts — — (137,711 ) Swaps — (925,269 ) (427,646 ) Net realized and unrealized gain (loss) (5,546,318 ) (13,702,937 ) (12,790,374 ) Distributions to Auction Rate Preferred Shareholders From net investment income (291,522 ) (234,848 ) — From accumulated net realized gains — — — Decrease in net assets applicable to Common shares from distributions to Action Rate Preferred shareholders (291,522 ) (234,848 ) — Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments Statement of Changes in Net Assets Investment Quality (NQM) Select Quality (NQS) Year Year Year Year Ended Ended Ended Ended 10/31/11 10/31/10 10/31/11 10/31/10 Operations Net investment income $ Net realized gain (loss) from: Investments Futures contracts — Swaps — Change in net unrealized appreciation (depreciation) of: Investments (8,504,182 ) (17,285,740 ) Futures contracts — Swaps — Distributions to Auction Rate Preferred Shareholders: From net investment income (492,570 ) (848,746 ) (547,198 ) (996,049 ) From accumulated net realized gains — — (50,852 ) (36,384 ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income (34,702,658 ) (32,692,194 ) (35,622,035 ) (33,998,327 ) From accumulated net realized gains — — (2,776,673 ) (517,408 ) Decrease in net assets applicable to Common shares from distributions to Common shareholders (34,702,658 ) (32,692,194 ) (38,398,708 ) (34,515,735 ) Capital Share Transactions Common shares: Proceeds from shelf offering, net of offering costs — Net proceeds issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares (7,063,081 ) (14,784,248 ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments Statement of Changes in Net Assets (continued) Quality Income (NQU) Premier Income (NPF) Year Year Year Year Ended Ended Ended Ended 10/31/11 10/31/10 10/31/11 10/31/10 Operations Net investment income $ Net realized gain (loss) from: Investments (307,094 ) Futures contracts — Swaps — Change in net unrealized appreciation (depreciation) of: Investments (27,770,509 ) (5,239,224 ) Futures contracts — Swaps — Distributions to Auction Rate Preferred Shareholders: From net investment income (361,048 ) (1,577,043 ) (291,522 ) (509,782 ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income (51,519,713 ) (50,138,547 ) (17,780,337 ) (16,875,409 ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders (51,519,713 ) (50,138,547 ) (17,780,337 ) (16,875,409 ) Capital Share Transactions Common shares: Proceeds from shelf offering, net of offering costs — Net proceeds issued to shareholders due to reinvestment of distributions — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — Net increase (decrease) in net assets applicable to Common shares (23,924,176 ) (4,954,421 ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments High Income Opportunity (NMZ) High Income Opportunity 2 (NMD) Year Year Year Year Ended Ended Ended Ended 10/31/11 10/31/10 10/31/11 10/31/10 Operations Net investment income $ Net realized gain (loss) from: Investments (12,101 ) (279,287 ) Futures contracts — — (1,405,412 ) Swaps (1,050,533 ) (1,298,571 ) (1,206,353 ) Change in net unrealized appreciation (depreciation) of: Investments (13,973,562 ) (11,295,422 ) Futures contracts — — (137,711 ) Swaps (925,269 ) (1,494,192 ) (427,646 ) (2,890,080 ) Distributions to Auction Rate Preferred Shareholders: From net investment income (234,848 ) (387,616 ) — — From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income (26,440,461 ) (26,241,516 ) (15,416,043 ) (16,075,462 ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders (26,440,461 ) (26,241,516 ) (15,416,043 ) (16,075,462 ) Capital Share Transactions Common shares: Proceeds from shelf offering, net of offering costs Net proceeds issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares (1,359,694 ) (6,913,782 ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ $ ) $ ) See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows Year Ended October 31, 2011 Investment Select Quality Quality Quality Income (NQM ) (NQS ) (NQU ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments (110,023,511 ) (95,949,958 ) (185,469,061 ) Proceeds from sales and maturities of investments Proceeds from (Payments for) closed/expired futures contracts — — — Proceeds from (Payments for) swap contracts, net — — — Amortization (Accretion) of premiums and discounts, net (957,438 ) (7,607,922 ) (9,487,844 ) (Increase) Decrease in: Receivable for interest Receivable for investments sold (25,232,370 ) (3,175,332 ) Receivable for shares sold — — — Other assets (102,480 ) (129,274 ) (292,837 ) Increase (Decrease) in: Payable for Auction Rate Preferred share dividends (12,845 ) (15,538 ) (22,135 ) Payable for investments purchased Payable for variation margin on futures contracts — — — Accrued interest on borrowings — — — Accrued management fees (7,755 ) (11,813 ) (17,583 ) Accrued other expenses (14,465 ) (9,163 ) (18,270 ) Net realized (gain) loss from: Investments (714,102 ) (3,535,741 ) (3,765,383 ) Futures contracts — — — Swaps — — — Net unrealized (appreciation) depreciation of: Investments Swaps — — — Taxes paid on undistributed capital gains (96 ) (196 ) (1,563 ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in: Deposits with brokers for open futures contracts — — — Deferred offering costs (1,072,090 ) (1,190,119 ) (1,457,072 ) Increase (Decrease) in: Borrowings — — — Cash overdraft — — (7,829,422 ) Floating rate obligations (16,305,000 ) (5,930,000 ) — Accrued offering costs Accrued shelf offering costs — — — VRDP Shares, at liquidation value ARPS, at liquidation value (210,700,000 ) (251,275,000 ) (386,875,000 ) Cash distributions paid to Common shareholders (34,523,719 ) (35,963,065 ) (50,374,693 ) Proceeds from shelf offering, net of offering costs — — — Net cash provided by (used in) financing activities (50,508,951 ) (41,648,572 ) (56,859,745 ) Net Increase (Decrease) in Cash (3,830,811 ) Cash at the beginning of period — Cash at the End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consists of reinvestments of Common share distributions of $2,410,413 and $1,118,232 for Select Quality (NQS) and Quality Income (NQU), respectively. Investment Select Quality Quality Quality Income (NQM
